Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 1 of 95 - Page ID#:
                                     511                            EXHIBIT                A

                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                             NORTHERN DIVISION
                                AT COVINGTON

    NICHOLAS SANDMANN, by and                :    CASE NO. 2:19-cv-00019-WOB-CJS
    through his parents and natural          :
    guardians, TED SANDMANN                  :    JUDGE BERTELSMAN
    and JULIE SANDMANN,                      :
                                             :    MAGISTRATE JUDGE SMITH
               Plaintiffs,                   :
                                             :
    v.                                       :    PLAINTIFF’S
                                             :    FIRST AMENDED COMPLAINT
    WP COMPANY LLC d/b/a THE                 :    WITH JURY DEMAND
    WASHINGTON POST,                         :
                                             :
               Defendant.                    :


         NOW COMES Nicholas Sandmann, by and through his parents and natural

guardians, Ted Sandmann and Julie Sandmann, and by and through his counsel, states

his First Amended Complaint against Defendant, WP Company LLC d/b/a The

Washington Post (“the Post”) as follows:

                                   INTRODUCTION

         1.   The Post is a major American daily newspaper published in Washington,

D.C., which is credited with inventing the term "McCarthyism" in an editorial cartoon

published in 1950. Depicting buckets of tar, the cartoon made fun of then United States

Senator Joseph McCarthy's "tarring" tactics of engaging in smear campaigns and

character assassination against citizens whose political views made them targets of his

accusations.

         2.   In a span of three (3) days in January of this year commencing on January

19, the Post engaged in a modern-day form of McCarthyism by competing with CNN and

NBC, among others, to claim leadership of a mainstream and social media mob of bullies

                                           -1-

Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 2 of 95 - Page ID#:
                                     512


which attacked, vilified, and threatened Nicholas Sandmann (“Nicholas”), an innocent

secondary school child.

       3.    The Post wrongfully targeted and bullied Nicholas because he was a white,

Catholic student wearing a red “Make America Great Again” souvenir cap (the “MAGA

cap”) on a school field trip to the January 18 March for Life in Washington, D.C. when he

was unexpectedly and suddenly confronted by Nathan Phillips (“Phillips”), a known

Native American activist, who beat a drum and sang loudly within inches of Nicholas’ face

(“the January 18 incident”).

       4.    The Post knew, or should have known by exercising the slightest diligence,

that Phillips was not a trustworthy witness and that it would be negligent to republish

Phillips’ narrative of the January 18 incident without a proper investigation.

       5.    Nicholas stood quietly and respectfully for several minutes after being

targeted and bullied by Phillips, and Nicholas’ body language remained non-aggressive

and passive throughout the incident.

       6.    Nicholas was 16 years old at the time of the January 18 incident, is 5’9” in

height and weighs 115 pounds.

       7.    The school field trip to the Nation’s capital was the first out-of-state trip

Nicholas had ever taken without being with his family.

       8.    In targeting and bullying Nicholas by falsely accusing him of instigating the

January 18 incident, the Post conveyed that Nicholas engaged in acts of racism by

“swarming” Phillips, “blocking” his exit away from the students, “physically intimidating”

Phillips, and otherwise engaging in racist misconduct and “racial hostility.”




                                           -2-

Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 3 of 95 - Page ID#:
                                     513


       9.    The Post ignored basic journalistic standards because it wanted to advance

its well-known and easily documented, biased agenda against President Donald J. Trump

(“the President”) by impugning individuals perceived to be supporters of the President.

       10.   As a 16-year-old secondary school student, Nicholas’ political beliefs are

anything but established and entrenched in his young mind.

       11.   Nicholas has zero history of political activism or aggressiveness and did not

exhibit any such conduct even when confronted with unbridled racist attacks by activist

bullies at the National Mall.

       12.   The Post’s campaign to target Nicholas in furtherance of its political agenda

was carried out by using its vast financial resources to enter the bully pulpit by publishing

a series of false and defamatory print and online articles which effectively provided a

worldwide megaphone to Phillips and other anti-Trump individuals and entities to smear

a young boy who was in its view an acceptable casualty in their war against the President.

       13.   Unlike the Post’s abuse of the profession of journalism, Plaintiffs do not

bring this lawsuit to use the judicial system to further a political agenda. This lawsuit is

brought against the Post to seek legal redress for its negligent, reckless, and malicious

attacks on Nicholas which caused permanent damage to his life and reputation.

       14.   The Post bullied an innocent child with an absolute disregard for the pain

and destruction its attacks would cause to his life.

       15.   The Post proved itself to be a loud and aggressive bully with a bully pulpit.

       16.   In this country, our society is dedicated to the protection of children

regardless of the color of their skin, their religious beliefs, or the cap they wear.




                                             -3-

Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 4 of 95 - Page ID#:
                                     514


       17.   But the Post did not care about protecting Nicholas. To the contrary, the

Post raced with a reckless disregard of the facts and truth because in this day and time

there is a premium for being the first and loudest media bully.

       18.   The Post wanted to lead the charge against this child because he was a pawn

in its political war against its political adversary – a war so disconnected and beyond the

comprehension of Nicholas that it might as well have been science fiction.

       19.   When the Post published its stories with the false narrative about Nicholas,

it prominently included a close-up still image of Nicholas’ face so that there can be no

mistake about who was being targeted.

       20.   The Post had previously published articles about Phillips, who is a

professional activist, who has spent months camping out and protesting on the National

Mall, who has stared down police in riot gear, who sings the AIM song as a rally cry and

not a peace song, who has a criminal history including assault, and who previously told

inconsistent stories about alleged harassment by college students at a time when Native

American issues were at the forefront.

       21.   The Post published its stories relying on the false narrative of Phillips

despite the fact that Phillips was on the record with his opposition to “the wall” one week

prior to the January 18 incident, and he had previously protested outside of one of

President Trump’s hotels.

       22.   Although the Post was on notice from publicly available videos that Nicholas

took no actions whatsoever toward Phillips, the Post republished the obviously false

statements of Phillips’ narrative that attributed various actions to Nicholas.

       23.   As purported support for the false accusations against Nicholas, the Post

published to its readers a short, misleading and edited video despite the fact that longer

                                           -4-

Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 5 of 95 - Page ID#:
                                     515


videos that disproved those accusations were publicly available from the time of the very

first article published about Nicholas by the Post.

       24.   The misleading video accompanying the Post’s accusations singled Nicholas

out from the balance of all others involved, focusing almost exclusively on Nicholas’

interaction with Phillips.

       25.   The Post did not report “new developments” as they occurred regarding the

January 18 incident – instead, the Post ignored available evidence that contradicted its

reporting from the very beginning.

       26.   The Post published its accusations against Nicholas at a particularly

sensitive time given the widespread negative press coverage regarding a tweet from the

President about Native Americans earlier that week, and the Post even directly tied

together the two incidents.

       27.   Thus, the context within which the Post published its false accusations

against Nicholas was particularly volatile, and the Post had a legal – not to mention moral

and social – obligation to conduct some minimum level of diligence to investigate the

accusations of an unreliable and biased witness against a 16-year-old student who had

done nothing to create the incident and who was not a public figure.

       28.   The Post must be dealt with the same way every bully is dealt with and that

is hold the bully fully accountable for its wrongdoing in a manner which effectively deters

the bully from again bullying other children. In a civil lawsuit, punishment and deterrence

is found in awarding money damages to the victim and target of the bully.

       29.   In order to fully compensate Nicholas for his damages and to punish, deter,

and teach the Post a lesson it will never forget, this action seeks money damages in excess

of Two Hundred and Fifty Million Dollars ($250,000,000.00) – the amount Jeff Bezos,

                                           -5-

Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 6 of 95 - Page ID#:
                                     516


the world’s richest person, paid in cash for the Post when his company, Nash Holdings,

purchased the newspaper in 2013.

                       DETAILED FACTUAL BACKGROUND

                            THE JANUARY 18 INCIDENT

       30.   On January 18, 2019, Nicholas attended the March for Life on a school trip

chaperoned by sixteen adults, nine of whom were faculty members at Nicholas’ school,

Covington Catholic High School (“CovCath”).

       31.   Nicholas and his classmates were instructed to meet at the steps of the

Lincoln Memorial at the National Mall by 5:00 p.m. to catch their buses for the return

trip to Kentucky.

       32.   Nicholas was wearing a red cap Make America Great Again cap (“MAGA

cap”) that he had purchased that day as a souvenir.

       33.   While at the National Mall, a small group of adult men who describe

themselves as Black Hebrew Israelites – a recognized hate group – began verbally

assaulting and taunting Nicholas and his CovCath classmates with threats of physical

violence and vitriolic statements, shouting, among other things, “you only got one n***er

in the crowd,” “oh, you got two n***ers in the crowd,” “get out, n***er, get out,” “this is a

faggot child molester,” “Christ is coming back to kick yo cracker ass,” “there will be no

peace until there is bloodshed,” “incest babies,” “dirty ass crackers,” and “future school

shooters.”

       34.   One of Nicholas’ classmates requested and received permission from a

school chaperone to engage in CovCath school sports cheers in an effort to ignore and

drown out the hate speech being hurled at them by the Black Hebrew Israelites.



                                            -6-

Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 7 of 95 - Page ID#:
                                     517


      35.   During a school cheer, Phillips and his activist companions – all of whom

had been participating in the Indigenous Peoples March at the National Mall earlier that

day – instigated a confrontation with Nicholas and his CovCath classmates.

      36.   Phillips began singing the AIM song, which he has used previously in

protests and as a type of rally cry when confronting non-Indigenous Peoples.

      37.   Rather than focusing their attention on the Black Hebrew Israelites, who

had been relentlessly hurling insults at both the teenagers for almost an hour and the

Native Americans attending the Indigenous Peoples March prior to that, Phillips and his

activist companions deliberately targeted the CovCath students from a distance while

beating drums, singing, dancing, and carrying cameras to hopefully capture a viral video

moment of the confrontation.

      38.   When Phillips first approached them, many of the CovCath students “felt

like he was coming into their group to join in with the students’ cheers” and some joined

in dancing to Phillips’ drumbeat and song.

      39.   Phillips intentionally walked up to the crowd of CovCath students.

      40.   Immediately behind and around Phillips were several of his own

companions, and Nicholas and the CovCath students did not move toward Phillips or

otherwise actively approach or surround him or his companions.

      41.   Nicholas and the students acquiesced in Phillips’ election to confront their

group and beat his drum within inches of Nicholas’ face.

      42.   Once within their group, Phillips freely moved about, briefly walking up to

certain students within the group of students, which included many children who were

not CovCath students.



                                          -7-

Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 8 of 95 - Page ID#:
                                     518


       43.   Phillips then walked directly to where Nicholas was standing on the steps

so that he could confront Nicholas and get within inches of his face.

       44.   Phillips was attired in Native American garb and was a complete stranger to

Nicholas.

       45.   While staring and glaring at Nicholas, Phillips continued to beat his drum

and sing loudly within inches of Nicholas’ face for several minutes.

       46.   Contrary to Phillips’ initial lie that he was “suddenly swarmed” by the

students as he was preparing to leave or his subsequent lie that he was trying to move to

the top of the steps of the Lincoln Memorial where friends were waiting, both of which

were republished by the Post, Phillips approached the students from a distance and

walked past clear pathways leading to the Lincoln Memorial.

       47.   When Phillips made his incursion into the crowd of students and directly

confronted Nicholas, Phillips never made any attempt to move past, around, or away from

Nicholas even though he could have done so at any time.

       48.   Phillips had walked a distance over to Nicholas and stopped directly in front

of him, which was exactly where Phillips wanted to be.

       49.   Prior to being directly confronted by Phillips, Nicholas had not noticed

Phillips at the National Mall.

       50.   Nicholas was startled and confused by the actions of Phillips in singling him

out and confronting him.

       51.   During the confrontation instigated by Phillips, Nicholas stood still as he

was concerned that turning away from Phillips might be misconstrued as a sign of

disrespect.



                                           -8-

Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 9 of 95 - Page ID#:
                                     519


         52.   While he stood there with Phillips beating a drum near his face and singing

loudly, Nicholas remained silent and did not utter a single word to Phillips.

         53.   Nicholas did not make any gestures by hand or otherwise toward Phillips.

         54.   At all times, Nicholas acted respectfully, responsibly, appropriately, and in

a manner consistent with the values instilled upon him by his family and his religious

faith.

         55.   While Phillips fully engaged Nicholas’ attention, at least one of the other

members of Phillips’ group taunted and insulted Nicholas’ classmates.

         56.   One of Phillips’ accomplices walked up the steps around Nicholas and was

berating one of the other students: “So if you want to make America a great cause for you

white people, go back to Europe where you came from. This is not your land.” After the

student responded, the adult Native American then said to the teen-ager: “Get the fuck

out of my face with that shit.”

         57.   At that point, Nicholas’ attention wavered from Phillips – for the only time

during the encounter – when he gestured to his fellow student not to engage with Phillips’

cohort and instead to pay attention to Phillips.

         58.   The confrontation ended when Nicholas and his fellow CovCath students

were instructed to board the buses.

         59.   After Nicholas moved away from him, Phillips made no attempt to climb the

steps toward the Lincoln Memorial.

         60.   Instead, Phillips stepped up to the spot vacated by Nicholas, and he and his

supporters celebrated their “victory” over the CovCath students.




                                             -9-

Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 10 of 95 - Page ID#:
                                     520


       61.   The Phillips supporter who had told one of the other students to “go back to

 Europe” shouted “I got him man. I got him, man, I got him. . . . We won grandpa, we

 fucking won grandpa.”

       62.   Phillips then held his drum above his head and beat it loudly and rapidly as

 the rest of his group cheered and yelled and jumped around in celebration.

       63.   During the January 18 incident, Nicholas:

              (a)   did not swarm or otherwise actively surround Phillips;

              (b)   did not target or confront Phillips;

              (c)   did not assault or physically intimidate Phillips in any manner;

              (d)   did not move from where he was standing when Phillips approached

           him;

              (e)   did not block Phillips’ path or egress;

              (f)   did not taunt or mock Phillips or anyone else present;

              (g)   did not utter a single word toward Phillips;

              (h)   did not engage in chanting, jeering, or clapping with or at Phillips;

              (i)   did not taunt or hurl any political chant or racial slur at anyone,

           including Phillips, any other Native American, or the Black Hebrew Israelites;

           and

              (j)   did not engage in any conduct whatsoever that could be accurately

           described or characterized as racist.

       64.   On January 19, 20 and 21, the Post ignored the truth and falsely accused

 Nicholas of, among other things, “accost[ing]” Phillips by “suddenly swarm[ing]” him in

 a “threaten[ing]” and “physically intimidat[ing]” manner as Phillips “and other activists

 were wrapping up the march and preparing to leave,” “block[ing]” Phillips’ path, refusing

                                           - 10 -
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 11 of 95 - Page ID#:
                                     521


 to allow Phillips “to retreat,” “taunting the dispersing indigenous crowd,” chanting “build

 that wall,” “Trump2020,” or “go back to Africa,” and otherwise engaging in racist and

 improper conduct which ended only “when Phillips and other activists walked away.”

                ONLINE VIDEOS OF THE JANUARY 18 INCIDENT

        65.   On the evening of January 18, 2019, at 7:33 p.m., Kaya Taitano, a

 participant in the Indigenous Peoples March, posted online a selectively edited 59 second

 video depicting only a small portion of the interaction between Nicholas and Phillips, see

 https://www.instagram.com/p/Bsy80cfFVAR/ (last visited Aug. 7, 2019), and later that

 night, she posted a 3 minute 44 second video of the interaction that included the time

 period in the initial video, see https://www.youtube.com/watch?v=sIG5ZB0fw1k (last

 visited Aug. 7, 2019) (collectively, the “Taitano Videos”).

        66.   The Taitano Videos did not show, among other things:

               (a)   the Black Hebrew Israelites’ misconduct and homophobic, racist

           slurs directed to the CovCath students;

               (b)   that Phillips had approached the students and inserted himself into

           their area before confronting Nicholas;

               (c)   that the students were already engaged in school cheers at the time

           Phillips approached;

               (d)   Nicholas engaging in any misconduct, including harassing, mocking,

           or taunting anyone;

               (e)   Nicholas making any gesture of any kind except to, at times,

           awkwardly smile;

               (f)   Nicholas uttering any words to Phillips or his companions;

               (g)   Nicholas moving into Phillips’ path;

                                             - 11 -
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 12 of 95 - Page ID#:
                                     522


                 (h)   Nicholas blocking Phillips’ escape; or

                 (i)   Nicholas physically or verbally threatening Phillips in any manner.

          67.   At 11:13 p.m. on January 18, 2019, @2020fight, a fake Twitter account with

 a following of approximately 41,000, tweeted a 1 minute 1 second clip from the Taitano

 Videos with the comment “This MAGA loser gleefully bothering a Native American

 protestor at the Indigenous Peoples March.” (the “2020fight Video”).

          68.   The 2020fight Video is reported as having been viewed at least 2,500,000

 million times, retweeted 14,000 times, and liked 27,000 times before the account was

 suspended by Twitter no later than January 21.

          69.   Snapshots of the 2020fight video show it to have been viewed at least 10.6

 million times.

          70.   The 2020fight Video is not only incomplete, but also very misleading

 because it shows only one angle of the January 18 incident that makes it impossible to tell

 how the incident started.

          71.   Any reasonable, objective, and unbiased journalist would have readily

 known that the 2020fight Video was little more than a snapshot of a limited portion of

 the January 18 incident and that accurate and fair reporting on it required investigation

 into the events which occurred before and after those depicted in the short video clip

 posted on Twitter.

          72.   According to media reports, the @2020fight account was created in

 December 2016, tweeted an average of 130 times a day, and immediately aroused

 suspicion for its high follower count, unusually high rate of tweets, highly polarized and

 yet inconsistent political messaging, and the use of someone else’s image in the profile

 photo.

                                             - 12 -
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 13 of 95 - Page ID#:
                                     523


          73.   In fact, as acknowledged by the Post on January 23, the @2020fight account

 was likely a fraudulent account available for sale on Shoutcart.com.

          74.   By January 23, the Post conceded that the @2020fight account that was

 largely responsible for the edited video going viral on social media may have been

 purchased from Shoutcart.com for that specific purpose.

          75.   With no investigation into the @2020fight account, the Post actively,

 negligently, and recklessly participated in making the 2020fight Video go viral on social

 and mainstream media when on January 19 at 9:21 a.m. Eastern, Twitter-verified Post

 reporter Joe Heim re-posted the 2020fight Video:1




                             
 1   The video link embedded in this tweet is no longer available, because the 2020fight
     account was terminated.
                                            - 13 -
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 14 of 95 - Page ID#:
                                     524


        76.   The video cover image for the 2020fight Video, i.e., the static image that is

 displayed before the video plays,2 prominently features Nicholas’ face.

        77.   On the afternoon of January 19, the Post posted on Twitter and Facebook a

 link to its first online story about the January 18 incident, which embedded the 2020fight

 Video, but the video cover image was changed slightly to a still from several seconds into

 the video, resulting in a video cover image that more clearly showed Nicholas’ face (the

 version of the video with this new video cover image is referred to hereinafter as the “Viral

 Video”):3




                                 
 2   This still frame is also referred to in some instances as the “thumbnail.”
 
   The video that is currently available online has been changed by the Post since January
     19, but the video cover image is the same.
                                            - 14 -
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 15 of 95 - Page ID#:
                                     525


           78.   The Post was the one of the first, if not the first, mainstream media outlet to

 expand coverage of the January 18 incident from social media to mainstream media and

 to publish the Viral Video.

           79.   Post reporter Heim was given credit for contributing to the Post’s first

 online article following his retweet of the 2020fight Video and was listed on the by-line in

 the Post’s first print article, along with Antonio Olivo and Cleve R. Wootson, Jr.

           80.   An accurate contemporaneous video as to what occurred on January 18,

 2019, was available online on the afternoon of January 18, 2019, when Shar Yaqataz

 Banyamyan, one of the Black Hebrew Israelites who was present for the encounter

 between Phillips and Nicholas, was streaming a Facebook Live video while the January

 18 incident was occurring (the “Banyamyan Video”).

           81.   Following the conclusion of the Facebook Live video stream on January 18,

 the 1 hour and 46-minute video was available for public viewing on Banyamyan’s

 Facebook page.

           82.   The Banyamyan Video was deleted from Facebook no later than January 20

 at 2:00 am EST, but prior to being deleted, it was downloaded, copied, and mirrored onto

 YouTube by different individuals, and therefore preserved and made widely available on

 the   internet      no   later   than   1:00    am      EST   on   January    20.   See,   e.g.,

 https://www.youtube.com/watch?v=t3EC1_gcr34&feature=youtu.be&t=523                         (last

 visited               Aug.              7,              2019);             see             also

 https://twitter.com/Timcast/status/1086866650446655488 (last visited Aug. 9, 2019).

           83.   A plethora of additional relevant video of the January 18 incident also was

 available online but ignored by the Post and the mainstream and social media mob of

 bullies which the Post sought to lead to further its biased agenda.

                                                - 15 -
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 16 of 95 - Page ID#:
                                     526


       84.   In fact, before the Post even published its first online article just after 4:20

 pm Eastern on January 19, longer videos were available online that demonstrated the

 falsehoods in Phillips’ account of the January 18 incident.

       85.   For instance, and as an example only, video of Phillips instigating and

 approaching Nicholas and his classmates – rather than the other way around – was

 available on Twitter no later than 12:48 p.m. on January 19, 2019, and additional videos

 continued to appear on social media and in the media throughout January 19 and 20:




                                            - 16 -
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 17 of 95 - Page ID#:
                                     527


 See https://twitter.com/mariajudy_/status/1086681831804674048 (last visited April

 26,                    2019);                 see                  also,                  e.g.,

 https://twitter.com/AmeerWashington/status/1086729474912276480 (tweeting longer

 video on January 19, at 3:57 pm) (last visited Aug. 9, 2019).

           86.   A statement from a CovCath student, along with links to additional videos,

 was available on Twitter at 10:00 pm on January 19, 2019, just five hours after the Post’s

 initial    online    story   and   before   either   of   its   print   stories.   See,   e.g.,

 https://twitter.com/AClementsWKRC/status/1086822521012473858?ref_src=twsrc%5

 Etfw%7Ctwcamp%5Etweetembed%7Ctwterm%5E1086822521012473858&ref_url=http

 s%3A%2F%2Fwww.dailywire.com%2Fnews%2F42416%2Fheres-what-you-need-know-

 about-confrontation-emily-zanotti (last visited Aug. 9, 2019).

           87.   From online video and fair use of media broadcasts, Nicholas’ counsel

 produced an approximately fourteen-minute video distilling what occurred on January

 18, entitled “Nicholas Sandmann: The Truth in 15 Minutes” (the “Sandmann Video”),

 available at https://www.youtube.com/watch?v=lSkpPaiUF8s.

           88.   The Banyamyan and Sandmann Videos accurately set forth the truth of the

 January 18 incident.

           89.   The Banyamyan and Sandmann Videos demonstrate that this incident was

 intentionally instigated by Phillips and that Nicholas was targeted by a professional

 activist whose false accusations neatly fit the mainstream and social media’s anti-Trump

 agenda, particularly following the furor over the President’s tweet about Elizabeth Warren

 earlier that week.




                                             - 17 -
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 18 of 95 - Page ID#:
                                     528


       90.   The Banyamyan and Sandmann Videos demonstrate that not only did

 Nicholas not engage in any of the misconduct described by the Post, but Nicholas did not

 engage in any conduct whatsoever.

                 NICHOLAS’ STATEMENT AND NBC INTERVIEW

       91.   On the afternoon of January 20, in an attempt to stem the threats of physical

 violence being made against him, his family, and his CovCath classmates, Nicholas made

 public a statement in which he provided a detailed and accurate factual description of the

 January 18 incident. A copy of Nicholas’ January 20 statement is attached hereto as

 Exhibit A.

       92.   On January 23, in a further attempt to stem the threats of physical violence

 being made against him, his family, and his CovCath classmates, Nicholas gave an

 interview to Savannah Guthrie on the Today show on NBC, in which he reiterated his

 detailed and accurate factual description of his encounter with Phillips in the face of

 accusatory questioning by Guthrie.

                  AN INVESTIGATION CONFIRMS THE TRUTH

       93.   The Post did not conduct a proper investigation before publishing its false

 and defamatory statements of and concerning Nicholas.

       94.   Pressured by the agendas of certain individuals, false and defamatory

 statement of and concerning Nicholas was also published by the Diocese of Covington on

 January 19 before a proper investigation had been conducted by the Diocese.

       95.   Subsequently, the Diocese of Covington retained through its counsel a

 third-party investigative firm, Greater Cincinnati Investigation, Inc. (“GCI”), to formally

 determine what occurred during the January 18 incident at the National Mall.



                                           - 18 -
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 19 of 95 - Page ID#:
                                     529


        96.   On January 22, the Diocese of Covington issued a statement indicating that

 “the independent, third-party investigation is planned to begin this week” and stating that

 “[i]t is important for us to gather the facts that will allow us to determine what corrective

 actions, if any, are appropriate” and that “[w]e pray that we may come to the truth. . . .”

 See https://www.archlou.org/statement-regarding-covington-catholic-incident/ (last

 visited Aug. 21, 2019).

        97.   Pending the results of the third-party investigation, the Diocese apologized

 to Nicholas specifically because he had “become the face of these allegations based on

 video clips” and because “[w]e should not have allowed ourselves to be bullied and

 pressured into making a statement prematurely.” A true and correct copy of the January

 25, 2019, correspondence is attached hereto as Exhibit B.

        98.   On February 11, 2019, GCI issued its Final Investigative Report (the “GCI

 Report”), a true and correct copy of which is attached hereto as Exhibit C.

        99.   On February 11, 2019, Diocese Bishop Foys released the GCI Report and

 said in a letter to the CovCath parents that the GCI Report exonerated the students and

 demonstrated that the students did not instigate the incident at the Lincoln Memorial. A

 true and correct copy of said letter is attached hereto as Exhibit D.

        100. The GCI Report is entirely consistent with all video evidence as well as

 statements issued by Nicholas and other CovCath students and chaperones.

        101. According to the GCI Report, four (4) licensed investigators spent

 approximately 240 man hours investigating the incident, interviewed 43 students and 13

 chaperones, reviewed approximately 50 hours of Internet activity, and attempted to

 interview Phillips, who failed to respond to phone calls, emails, or investigators who

 waited outside his home for 6 hours and left a note asking him to contact them.

                                            - 19 -
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 20 of 95 - Page ID#:
                                     530


        102. The GCI Report made the following key findings:

               (a)    Nicholas’ January 20 statement accurately reflects the January 18

           incident.

               (b)    There was “no evidence that students responded [to the Black

           Hebrew Israelites] with any offensive or racist statements of their own.”

               (c)    The students asked their chaperones if they could perform school

           cheers to drown out the Black Hebrew Israelites’ invective, and upon receiving

           approval, they performed the same cheers that are commonly performed at

           football or basketball games.

               (d)    There was “no evidence that the students performed a ‘Build the

           Wall’ chant.”

               (e)    Phillips approached the Covington Catholic students.

               (f)    There was “no evidence of offensive or racist statements by students

           to Mr. Phillips or members of his group.”

               (g)    The majority, if not all, of the MAGA hats being worn by students

           were purchased before, during, or after the March for Life.

               (h)    In previous years, some students had purchased ‘Hope’ hats in

           support of President Obama.

               (i)    “Mr. Phillips’ public interviews contain some inconsistencies. . . .”

            PHILLIPS WAS A BIASED AND UNRELIABLE WITNESS

        103. The Post did not publish the false narrative of Phillips as opinion but rather

 published it in news articles conveying that Phillips’ observations and/or purported

 feelings were factual.



                                             - 20 -
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 21 of 95 - Page ID#:
                                     531


        104. Phillips’ statements, which were republished by the Post without

 verification, were uttered by Phillips as a factual narrative of the January 18 incident, not

 as an expression of opinion.

        105. Phillips, however, was not making truthful statements about the January 18

 incident or his state of mind during that incident but instead was spreading lies about the

 events and about Nicholas in an attempt to stir up animosity toward pro-life, Catholic,

 Trump-supporters, and to create publicity for Phillips’ activism in favor of Indigenous

 Peoples.

        106. Publicly available information demonstrates that Phillips is – and was at all

 times during the Post’s reporting on the January 18 events – a biased and unreliable

 witness, and it was negligent for the Post to publish without any investigation Phillips’

 narrative as if it were a truthful, factual account of the January 18 incident.

        107. The Post did not publish the false narrative of Phillips as opinion but rather

 published it in a news article conveying that Phillips’ observations and/or purported

 feelings were factual.

        Previous Post Articles About Phillips

        108. The Post previously published two separate articles concerning Phillips and

 his activism.

        109. The first article was published in November 1999 and related to Phillips’

 connection with Leonard Peltier, who was convicted of murdering two FBI agents in June

 1975. See “Cause Celebre,” The Washington Post, Nov. 5, 1999, avail. at

 https://www.washingtonpost.com/archive/lifestyle/1999/11/05/cause-

 celebre/0e06c18c-d71a-4c58-bbf1-89bfc61991fb/ (last visited Aug. 9, 2019).



                                             - 21 -
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 22 of 95 - Page ID#:
                                     532


        110. Phillips maintained a month-long vigil at the Washington Monument

 grounds at Peltier’s insistence so that Phillips could “bring attention to all issues facing

 Native Americans” as well as Peltier’s own case.         Phillips obtained over 500,000

 signatures on a petition demanding the release of Peltier.

        111.   The second article was published by the Post in November 2000. See “A

 Mourning Wake-Up Call,” The Washington Post, Nov. 21, 2000, avail. at

 https://www.washingtonpost.com/archive/lifestyle/2000/11/21/a-mourning-wake-up-

 call/c9fd1ab8-dfdc-42fd-a5b7-c9e8d3b3512e/ (last visited Aug. 9, 2019).

        112.   The second article described the fact that Phillips and his family had put up

 tepees on the National Mall and were living in one of them for a month over the

 Thanksgiving holiday – which they decreed a “day of mourning” – to “remind people that

 a lot of American Indians don’t have too much to be thankful for.” Id.

        Activism and Publicity-Seeking

        113.   Phillips has a well-documented history of leftist activism that should have

 caused the Post to question his accusations against a white, MAGA hat-wearing Catholic

 teenager.

        114.   Phillips has a known bias against President Trump that was readily

 discoverable with a Google search.

        115.   Indeed, there are dozens of photographs and articles involving Phillips

 available online, as he regularly seeks out the media and publicity.

        116.   In 2012, Phillips was featured in a Skrillex video for a song called “Make it

 Bun Dem,” which depicts activism and violence against a police officer.                 See

 https://www.youtube.com/watch?v=BGpzGu9Yp6Y&fbclid=IwAR03qui2DycCtozD4yw

 L0yAMf6kUqp2ZkxEDWDAl1ezWfKlt59Q8QgOYgTA (last visited Aug. 9, 2019).

                                            - 22 -
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 23 of 95 - Page ID#:
                                     533


          117.   Also in 2012, Phillips was the subject of a documentary titled “Between

 Earth and Sky.” See, e.g., https://www.imdb.com/title/tt2508074/ (“The story of a

 Native American family’s struggle against cancer and cultural extinction takes an

 unexpected turn as money becomes more and more important.”)

          118. From November 2016 to February 2017, Phillips lived at a camp in North

 Dakota near Standing Rock Indian Reservation to protest the Dakota Access Pipeline

 project that was revived by the President shortly after he was elected.4

          119.   That protest was ended when the governor of North Dakota ordered the

 evacuation of the camps, and 200 law enforcement officers in full riot gear forcibly

 removed those protestors who refused to leave willingly. Phillips left just ahead of the

 deadline – after his group started fires that resulted in injuries to protestors.

          120. Phillips’ daughter initially left the camp ahead of the deadline, but then she

 returned to the camp to be one of the last protestors to be forcibly removed. As she went

 back into the camp, Phillips sang the AIM song as a rally cry in her support against the

 authorities – the same song that he sang during the January 18 incident.

          121.   On April 27, 2017, Phillips protested regarding various environmental

 issues, including the Dakota Access Pipeline, on the steps of the Trump International

 Hotel in Washington, D.C.:




                                  
 
     Left-wing Democratic Representative Alexandra Ocasio-Cortez also spent several weeks
       at this same camp near Standing Rock Indian Reservation.                  See, e.g.,
       KWWSVZZZHHQHZVQHWVWRULHV (last visited Aug. 8, 2019).
                                             - 23 -
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 24 of 95 - Page ID#:
                                     534




       122. Phillips, along with his group Native Youth Alliance, participated in

 numerous marches and protests in Washington, D.C. and New York City throughout 2017

 and 2018, including the Native Nations Rise March on Washington; divestment actions

 in New York City where they camped outside a Wells Fargo bank branch and then

 marched to City Hall; the Peoples’ Climate March in Seattle; and the United Nations

 Permanent       Forum        on       Indigenous       Issues.      See,       e.g.,


                                        - 24 -
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 25 of 95 - Page ID#:
                                     535


 https://www.vogue.com/projects/13542941/return-to-standing-rock/ (last visited Aug.

 8, 2019).

          123. On January 13, 2019, just 5 days before the January 18 incident, Phillips

 live-streamed on Facebook and said, among other things, that “[w]e need universal

 healthcare for everybody in America. We could do it, we could feed everybody in America,

 but yet they want to build a wall, and they want to divide people. . . .”               See

 https://www.facebook.com/NativeYouthAlliance/videos/2262929833751375/                  (last

 visited Aug. 9, 2019).

          124. One month after the January 18 incident, Phillips appeared at a “Fake

 Trump Emergency” protest at the White House on February 18, during which he

 announced to the crowd that “[w]e need to build up this country instead of building a

 wall.”                                                                                  See

 https://www.facebook.com/moveon/videos/vb.7292655492/324827541476931/?type=

 2&theater (last visited Aug. 8, 20019).

          Protest at Washington D.C. Catholic Church

          125. The Post certainly should have known on January 19, 2019, that Phillips was

 using the January 18 incident for his own benefit and political motives.

          126. Phillips’ activism in Washington, D.C. continued the following day, January

 19, 2019, when Phillips led a group of protestors in a rally at the Basilica of the National

 Shrine of the Immaculate Conception in Washington, D.C. around 5:00 pm – at

 approximately the same time the Post published its first online article. See, e.g., “Nathan

 Phillips and Other Protestors Storm DC Basilica, Demand Punishment For Covington

 Boys,” Daily Caller, Jan. 24, 2019, avail. at https://dailycaller.com/2019/01/23/nathan-

 phillips-protesters-storm-basilica-covington/ (last visited Aug. 9, 2019).

                                            - 25 -
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 26 of 95 - Page ID#:
                                     536


        127. The protestors, who were playing drums and chanting, attempted to enter

 the Basilica during Mass but were rebuffed by security guards.

        128. Security guards were forced to lock the doors of the Basilica with the

 congregation still inside to prevent Phillips’ group from entering the Basilica and

 disrupting Mass.

        129. During the protest at the Basilica, Phillips read a statement saying that

 “[w]e demand that the students of Covington Catholic High School be reprimanded not

 just by the school officials but, as seniors, by their upcoming universities.”

        130. Phillips also made demands from the Catholic Church, asking that it “hold

 itself responsible for the . . . hundred-plus years of genocide that indigenous peoples have

 endured and endure persistently. . . .”

        131.   As part of their demonstration outside the Basilica, the protestors

 reportedly performed the AIM song, the same one that Phillips sang during the January

 18 incident.

        Stolen Valor

        132. The Post and its reporters falsely reported that Phillips was a Vietnam

 veteran in an attempt to bolster outrage at his purported mistreatment:




                                            - 26 -
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 27 of 95 - Page ID#:
                                     537




 https://twitter.com/mviser/status/1086727915415453696 (last visited Aug. 8, 2019); see

 also, e.g., First Article at Ex. G-1 (describing Phillips as “an Omaha tribe elder who also

 fought in the Vietnam War”).

         133. As recognized by the Post, Phillips previously stated unequivocally in a

 video posted to Facebook on January 3, 2018, that “I’m a Vietnam vet . . . I got an

 honorable discharge, and one of the boxes in there shows whether it is peacetime or what

 my box says is that I was in theater.” See “Nathan Phillips, man at center of standoff with

 Covington teens, misrepresented his military history,” The Washington Post, Jan. 24,

 2019,           avail.          at           https://www.washingtonpost.com/national-

 security/2019/01/23/nathan-phillips-man-standoff-with-covington-teens-faces-

 scrutiny-his-military-past/    (last   visited     Aug.    9,    2019).        See    also

 https://www.facebook.com/NativeYouthAlliance/videos/1552014181500389/ (Jan. 3,

                                           - 27 -
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 28 of 95 - Page ID#:
                                     538


 2018) (Phillips live-streaming: “I got a Section 8 home because I’m a veteran, a wartime

 veteran     like   that,   honorable,    ‘in       theater.’”)    (last   visited    Aug.   9,     2019);

 https://www.facebook.com/NativeYouthAlliance/videos/1713504705351335 (May 18,

 2018) (Phillips live-streaming: “Myself, I’m a Vietnam veteran, uh times like that, you

 know. My DD-214, my discharge paper, says um, says uh ‘honorable discharge,’ um and

 it   says     uh     ‘in    theater’.    .     .      .”)   (last     visited       Aug.    9,     2019);

 https://www.facebook.com/NativeYouthAlliance/videos/1369302426544046/ (Dec. 17,

 2018) (Phillips live-streaming: “some of my supporters who come to support me as a

 veteran, you know, Vietnam times, honorably discharged, ‘in theater,’ that’s what my DD-

 214 says” and “I was gifted a place to stay because of my Vietnam times”).

         134. Several other articles online identify Phillips as a Vietnam veteran. See, e.g.,

 “Pow wow gives life to past and present in Tecumseh,” Toledo Blade, Jul. 2, 2007 (stating

 that “Phillips served in the Marine Corps in Vietnam from 1972-76”), avail. at

 https://www.toledoblade.com/frontpage/2007/07/02/Pow-wow-gives-life-to-past-

 and-present-in-Tecumseh.html (last visited Aug. 9, 2019).

         135. However, it was quickly discovered and exposed that Phillips had lied about

 his service, that he did not serve in Vietnam, that he was “discharged” instead of

 “honorably discharged,” that he had been AWOL at least three times, and that he had

 never     even     been    deployed     outside        of   the     United      States.     See,     e.g.,

 https://www.theblaze.com/news/nathan-phillips-awol-criminal-record (Jan. 24, 2019)

 (last visited Aug. 9, 2019).

         136. On or about January 22, 2019, the Post was forced to issue its first

 correction to its stories that had falsely identified Phillips as a Vietnam veteran, although

 the Post failed to disclose to its readers that Phillips had actually lied about his service:

                                                    - 28 -
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 29 of 95 - Page ID#:
                                     539


        Correction: Earlier versions of this story incorrectly said that Native American
        activist Nathan Phillips fought in the Vietnam War. Phillips served in the U.S.
        Marines from 1972 to 1976 but was never deployed to Vietnam.

 See, e.g., https://news.yahoo.com/wapo-issues-correction-falsely-labeling-

 213148657.html (Jan. 22, 2019) (last visited Aug. 9, 2019).

        137. On or about January 24, 2019, the Post changed slightly the wording of its

 correction regarding Phillips’ military service but still failed to disclose Phillips’ lies:




 See https://www.washingtonpost.com/nation/2019/01/20/it-was-getting-ugly-native-

 american-drummer-speaks-maga-hat-wearing-teens-who-surrounded-him/ at end of

 article (last visited Aug. 9, 2019); see also “More truth about Nathan Phillips is revealed,

 and it sure doesn’t make him – or the Washington Post – look any better,” Jan. 24, 2019,

 avail. at https://www.theblaze.com/news/nathan-phillips-truth-vietnam-claims (last

 visited Aug. 9, 2019).

        138. The Post, which had published a story about Phillips and his family camping

 on the National Mall in November 2000, should have had reason to doubt Phillips’ more

 recent claims that he was a Vietnam veteran.

        139. In its 2000 story, the Post described a flag near Phillips’ tepee that

 demanded attention for “American soldiers missing in action in Vietnam.” The Post

 quoted Phillips as saying: “I’m a veteran . . . a Marine Corps infantryman in the ‘70s, and

 I’m   a    patriot,   and    those    soldiers    need     remembering.      .   .   .”        See

 https://www.washingtonpost.com/archive/lifestyle/2000/11/21/a-mourning-wake-up-

 call/c9fd1ab8-dfdc-42fd-a5b7-c9e8d3b3512e/ (last visited Aug. 8, 2019).

                                              - 29 -
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 30 of 95 - Page ID#:
                                     540


        140. The Post, however, declared Phillips to be a Vietnam veteran because that

 better fit the Post’s narrative. As pointed out by a Post columnist on January 22: “For the

 record, [Phillips] served in the Marine Corps but was never deployed to Vietnam. But the

 compounded effrontery of mocking both a Native American and a war veteran makes a

 much more tantalizing story.” See https://www.washingtonpost.com/opinions/the-

 covington-controversy-shows-a-picture-isnt-always-worth-a-thousand-

 words/2019/01/22/851faeb6-1e9c-11e9-8b59-0a28f2191131_story.html                 (last   visited

 Aug. 8, 2019).

        Previous Unsubstantiated Claim of Harassment

        141.   The January 18 incident is not the first time that Phillips claimed to have

 been taunted and harassed by a group of white students.

        142. In April 2015, Phillips claimed that he was harassed by a group of students

 at Eastern Michigan University. See “Native American claims racial harassment by EMU

 students dressed as indians [sic],” Fox 2 Detroit, Apr. 22, 2015, avail. at

 http://www.fox2detroit.com/news/native-american-claims-racial-harassment-by-emu-

 students-dressed-as-indians (last visited Aug. 9, 2019).

        143. Phillips asserted that he walked over to a yard where a theme party was

 being held at which 30-40 students were dressed as Hurons, the former EMU mascot,

 and that when he asked what they were doing, they said that they were honoring him.

        144. Much like his statement in response to the January 18 incident, Phillips said

 in an interview in 2015 that after he walked over to the fence and told the students they

 were being racist, “it really got ugly.” Id.

        145. Although Phillips called the police to report the EMU students, he said that

 by the time the police arrived, “it was like there was no party there at all.”

                                                - 30 -
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 31 of 95 - Page ID#:
                                     541


          146. Phillips said that “there’s a lot of hate behind that” and called on school

 authorities to investigate and punish the students: “‘Whoever would sit judgment on

 them, the university the law, you know, society, that is their job. . . .’” Id.

          147. In a different interview, Phillips said that the students told him that they

 were “doing a ceremony to impregnate women.” See “College students in ‘red face’ mock

 native elder, claim racist party is ceremony to ‘impregnate women,’” Raw Story, Apr. 19,

 2015, avail. at https://www.rawstory.com/2015/04/college-students-in-red-face-mock-

 native-elder-claim-racist-party-is-ceremony-to-impregnate-women/ (last visited Aug. 9,

 2019).

          148. In another interview, Phillips claimed that the party-goers “began charging

 the fence,” which is reportedly why he called the police. See “University Party in MI

 Reveals Unsafe Climate For Native American Students,” Indian Country Today, Apr. 25,

 2015, avail. at https://newsmaven.io/indiancountrytoday/archive/university-party-in-

 mi-reveals-unsafe-climate-for-native-american-students-FBGkN1DHYky5iAUol88lUQ/

 (last visited Aug. 9, 2019).

          149.   Much like the political climate surrounding the January 18 incident, the

 political climate in Ypsilanti at the time of the alleged taunting and harassment in 2015

 was already racially charged with debates over a partial reinstatement of the former EMU

 mascot, the Huron, a Native American logo.

          150. Fueled in part by Phillips’ claim of harassment, protestors held press

 conferences and demonstrations at the school, objecting to any use of the mascot. See,

 e.g., “Native Americans rally against Hurons logo at EMU,” Detroit News, June 16, 2015,

 avail.                                                                                  at



                                              - 31 -
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 32 of 95 - Page ID#:
                                     542


 https://www.detroitnews.com/story/news/local/michigan/2015/06/16/eastern-

 michigan-university-hurons-logo/28797179/ (last visited Aug. 9, 2019).

        151.   Phillips attended one of the on-campus rallies, giving an interview to MLive,

 and playing his drum. See “Drum-Banging Indian Nathan Phillips Was in the News 4

 Years Ago, Telling an Eerily Similar Story,” The Western Journal, Jan. 21, 2019, avail. at

 https://www.westernjournal.com/ct/drum-banging-indian-nathan-phillips-news-4-

 years-ago-telling-eerily-similar-story/ (last visited Aug. 9, 2019).

        152. There was never any identification of the students who allegedly taunted

 Phillips, and there is no available record that any type of disciplinary actions were taken

 by the university or the police.

        Criminal Activities

        153. Unlike Nicholas, Phillips actually has a criminal background involving

 violence and assault, which should have led the Post to question the truthfulness and

 accuracy of Phillips’ claims that he was “blocked” by Nicholas or that he was frightened

 by the high school student.

        154. Phillips has admitted to violence, proudly and laughingly stating that he

 “beat up” the boyfriend of a “little blonde-hair, blue-eyed hippie girl” who spit on him.

 See

 https://www.facebook.com/NativeYouthAlliance/videos/326861671434840/?t=4351

 (Oct. 29, 2018) (last visited Aug. 9, 2019).

        155. Phillips also has reportedly been charged with, arrested for, and/or

 convicted of numerous crimes, including escaping from prison, assault, and various

 alcohol-related crimes. See, e.g., https://www.washingtonexaminer.com/politics/native-



                                            - 32 -
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 33 of 95 - Page ID#:
                                     543


 american-activist-nathan-phillips-has-violent-criminal-record-and-escaped-from-jail-

 as-teenager (last visited Aug. 9, 2019).

          Inconsistent Statements

          156. Phillips is known to have given at least nine interviews to mainstream media

 following the January 18 incident, including the Post, CNN, The Associated Press, Detroit

 Free Press, MSNBC, ABC, CBS, NBC, and Democracy Now.

          157. The accusations of Phillips and his companions, as published by the Post

 and the others identified above, are remarkable in their inconsistency with each other,

 and Phillips’ story changed over time.

          158. According to the first Post print article, Phillips stated that the students

 “suddenly swarmed around him as he and other activists were wrapping up the march.”

          159. According to The Associated Press, Phillips changed his story to say that “he

 felt compelled to get between two groups with his ceremonial drum to defuse a

 confrontation.”

          160. According to the first Post online article, Phillips said he was trying to “exit

 out of this situation and finish my song at the Lincoln Memorial.”

          161.   According to the second Post print article, “Phillips said he was trying to

 reach the top of the memorial, where friends were standing.”

          162. According to Democracy Now!, Phillips stated that “I wasn’t focusing on

 anybody except taking the youth out of there, the Indigenous youth that was with me, out

 of that situation, and that’s when Mr. Sandmann stood in front of me and blocked my

 path.”




                                              - 33 -
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 34 of 95 - Page ID#:
                                     544


        163. According to the first Post print article, Phillips stated that it “was getting

 ugly” and he needed to find “an exit out” of there, but Nicholas “blocked [his] way and

 wouldn’t allow me to retreat.”

        164. But according to the second Post print article, Phillips queried “why should

 I go around him?”

        165. Despite Phillips’ claim that the students yelled “build that wall,” “go back to

 Africa,” and “go back to the reservation,” no video evidence exists substantiating this

 accusation.

        166. Despite an attorney for the Lakota People Law Project, Chase Iron Eyes’,

 claim as reported in the first Post print article that the incident “ended when Phillips and

 other activists walked away” and Phillips’ claim that he was trying to reach the top of the

 steps, the incident ended only when Nicholas left for his bus and Phillips then turned

 away from the top of the stairs and celebrated his perceived “win” with his companions.

        167. Despite Phillips’ claims that the students left because they were “running

 from the police,” the video evidence and statements of witnesses demonstrate that the

 students left to catch their buses.

        168. The fact that Phillips changed his story within the first day after the events

 were reported should have put the Post on further notice that Phillips was not a reliable

 or trustworthy witness.

                                  THE POST COVERAGE

        169. The Post publishes and distributes a printed newspaper in certain regions,

 and it also has a significant online and social media presence that reaches national and

 international audiences.



                                            - 34 -
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 35 of 95 - Page ID#:
                                     545


          170. As part of its ongoing attempt to appeal to a broader audience, the Post aired

 an ad during the Super Bowl on February 3, 2019, (reportedly spending $10 million), to

 highlight “the role of journalists as eyewitnesses and gatherers of fact as well as the

 profession’s          larger        importance         to          society.”             See

 https://www.washingtonpost.com/lifestyle/style/the-washington-post-creates-its-first-

 super-bowl-spot-narrated-by-tom-hanks/2019/02/01/f1984a3a-263a-11e9-ad53-

 824486280311_story.html (last visited Aug. 7, 2019).

          171.   The Post makes its printed newspaper available electronically via e-Replica

 so that viewers can “read today’s issue of The Washington Post anytime, anywhere. . . .”

 See http://thewashingtonpost.newspaperdirect.com/epaper/viewer.aspx (last visited

 Aug. 7, 2019).

          172. The Post has approximately 1.5 million digital subscribers.               See

 https://www.nytimes.com/2019/02/11/business/media/washington-post-jeff-

 bezos.html (last visited Aug. 7, 2019).

          173. The Post actively maintains a presence on Twitter, @washingtonpost, with

 nearly               14            million            followers.                         See

 https://twitter.com/washingtonpost?ref_src=twsrc%5Egoogle%7Ctwcamp%5Eserp%7C

 twgr%5Eauthor (last visited Aug. 7, 2019).

          174. The Post actively maintains a presence on Facebook, with over 6.3 million

 followers. See https://www.facebook.com/washingtonpost/ (last visited Aug. 7, 2019).

          175. The Post also maintains a YouTube channel with over 700,000 subscribers.

 See https://www.youtube.com/user/WashingtonPost (last visited Aug. 7, 2019).

          176. The Post has a website, www.washingtonpost.com, where it publishes its

 paper and articles.

                                              - 35 -
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 36 of 95 - Page ID#:
                                     546


          177.    According to the Post, its website had 86.6 million unique visitors in

 January 2019, with 616.7 million views, and 74.5 million mobile visitors. See

 https://www.washingtonpost.com/pr/2019/02/15/january-washington-post-had-

 million-unique-visitors/ (last visited Aug. 7, 2019).

          178. The Post recognizes that “[t]oday’s readers are engaged readers,” and the

 Post “welcomes reader contributions; their scrutiny often improves our journalism.” To

 that end, “nearly all of [the Post’s] articles offer comment sections for readers to discuss

 the news of the day or provide comments. . . . Readers can also interact with Post

 reporters during [its] live chats.” See https://www.washingtonpost.com/policies-and-

 standards/ (last visited Aug. 7, 2019).

          179. In fact, the Post has an “audience engagement team” that apparently

 monitors reader’s comments and corrects articles based on those comments when

 necessary.       See https://www.washingtonpost.com/policies-and-standards/ at “Other

 Corrections Policies” (last visited Aug. 10, 2019).

          180. The Post, using both its print and vast digital platforms, rushed to lead the

 mainstream media to assassinate Nicholas’ character and bully him, publishing its first

 article online around 4:30 p.m. on January 19. The article was not “hot” or “breaking

 news.”

          181. Saturday morning, a Post editor assigned reporters to cover the January 18

 incident.        See https://www.washingtonpost.com/technology/2019/01/22/viral-story-

 spread-mainstream-media-rushed-keep-up-trump-internet-pounced/ (last visited Aug.

 9, 2019).

          182. Post reporter Antonio Olivo, who ultimately co-authored the First Article,

 began trying to contact Nathan Phillips Saturday morning:

                                             - 36 -
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 37 of 95 - Page ID#:
                                     547




 See https://twitter.com/aolivo/status/1086663836567027716 (last visited Aug. 9, 2019).

       183. A Post reporter subsequently interviewed Phillips at about 3:00 pm on

 Saturday, and the Post published the First Article at approximately 4:22 pm on Saturday.

       184. Post reporter Olivo also linked to a post by Alyssa Milano and re-published

 a video taken on January 18 and posted by Taitano during which Phillips lied about the

 January 18 incident:




 See https://twitter.com/aolivo/status/1086768237961011201 (last visited Aug. 9, 2019).


                                          - 37 -
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 38 of 95 - Page ID#:
                                     548


        185. To the extent the Post performed any investigation at all into what occurred,

 its unreasonable investigation did not take long, and contrary information did not stop it

 from publishing its first printed story in its Sunday newspaper the next day. One of the

 reporters on the story first retweeted the video several hours before receiving credit for

 the Post’s first article. In the intervening time, the Post apparently managed to track down

 and interview Phillips, write a story, and fan the flames of the social media mob into a

 mainstream media frenzy of false attacks and threats against Nicholas.

        186. In the Post’s own words – albeit a far cry from the true scope of the false and

 defamatory accusations it made against Nicholas – the readers of the Post’s coverage were

 “licensed to conclude that the students saw [Phillips] from afar, targeted him and

 advanced.” Of course, the Post’s readers were also licensed to falsely conclude that

 Nicholas physically and verbally assaulted Phillips while blocking his egress from a mob

 of students who were similarly engaged in racist conduct.

        187. The Post published its false stories and accusations against Nicholas widely

 across the internet on January 19, 20, and 21, 2019, including on its website, its Facebook

 page, Twitter, and YouTube.

        188. The Post also published its false accusations against Nicholas through Apple

 News, which in January 2019 reportedly had 85 million subscribers.                      See

 https://www.mediapost.com/publications/article/331318/apple-news-boosts-

 readership-to-85-million.html (last visited Aug. 8, 2019).

        189. When it published its false accusations, the Post embedded the Viral Video,

 which included the video cover image, or thumbnail, focusing on Nicholas’ face.




                                            - 38 -
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 39 of 95 - Page ID#:
                                     549


        190. Nicholas’ friends and acquaintances, as well as other members of the public,

 were readily able to identify Nicholas as the subject of the Post articles given its repeated

 publication of the video cover image of Nicholas’ face.

        191.   Even the Twitter platform itself jumped into the bully pulpit and was

 influenced by early media coverage of the Post, as demonstrated when its “moment”

 feature falsely accused Nicholas and his classmates of “mocking” Phillips. According to

 reports, a Twitter spokesperson stated “Twitter Curation strives to fairly and accurately

 contextualize the nature of large conversations on the platform … The original Covington

 video appeared on Friday night. However, the Curation team did not compile a Moment

 until additional news media reporting emerged to provide context to the video – this

 included a source video interview with Nathan Phillips, which was featured in the

 Moment.”

            EXPRESSIONS OF HATRED AND SCORN BY THE PUBLIC

        192. Within hours after the articles were published by the Post online that falsely

 accused Nicholas of jeering, mocking and blocking a Native Elder and Vietnam vet –

 based solely on the one-minute Viral Video and Phillips’ statements – Nicholas became

 the subject of overwhelming public hatred, contempt, disgrace and scorn from the public.

        193. The Post, whose coverage emphasized that Nicholas was wearing a “MAGA”

 hat, contributed to the rampant cyber-assault and cyber-bullying suffered by Nicholas in

 the aftermath of its initial reporting which was also undertaken in mass by the mob of

 other bullies made up of other members of the mainstream media, individuals tweeting

 on Twitter, church officials, celebrities, and politicians.

        194. The Post’s own website displays evidence of that public hatred and scorn in

 the comments posted in response to its accusations. Examples of a handful of some of

                                             - 39 -
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 40 of 95 - Page ID#:
                                     550


 the first 8,000 comments to its first article, which embedded the Viral Video with the

 cover image of Nicholas’ face, include:

           (a)“If any of my children behaved that way to ANY person (never mind a [sic]

              older person, a vet, a native American) they would go through an extended

              period where they felt prison may have been the easier place to consider

              their sins.”

           (b)“Perfect. can’t wait to go to that school. They must have lynching parties and

              mobil [sic] gas chambers. Maga.”

           (c) “Those kids are Exhibit A supporting the case for keeping abortions legal.”

           (d)“Their mob intimidation was just one instance of recent racist terrorism.

              They wanted him to be afraid for his life, and they were successful. . . . Same

              face, same smirk, same shameless entitlement that we saw from Kavanaugh

              recently. That may be what the republican party is about, but it’s not what

              America is about.”

           (e)“The young man should be severely punished – starting with expulsion but

              possibly also criminal intimidation charges – and his parents shamed. . . .”

           (f) “I have never wanted to slap anyone’s face like I did that kid’s. Till he saw

              stars. . . . What a disgusting individual. In many ways!”

           (g)“Even a still photo of this young white man is annoying. He epitomizes the

              intolerance and arrogance of American Christians.”

 See https://www.washingtonpost.com/nation/2019/01/20/it-was-getting-ugly-native-

 american-drummer-speaks-maga-hat-wearing-teens-who-surrounded-him/                        at

 comments (last visited Aug. 7, 2019).



                                           - 40 -
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 41 of 95 - Page ID#:
                                     551


        195. Similar comments were posted in response to the Post’s January 19 tweet,

 which also embedded the Viral Video, including the cover image, or thumbnail, of

 Nicholas’ face:

            (a)“I wonder what this young man’s parents are thinking, knowing that he has

               become the poster boy for intolerance?”

            (b)“This kid is the poster boy for the preservation of Roe v Wade.”

            (c)“I never spanked my kids. I want to slap this one.”

            (d)“Young man, this image will haunt you into eternity, as it should, unless you

               make amends immediately.”

        196. It is not surprising that readers of the Post interpreted its statements about

 Nicholas as being defamatory.

        197. It is well-known, and it was well-known at the time the Post published its

 false and defamatory articles and tweets, that many people consider the phrase “Make

 America Great Again” – and particularly wearing a MAGA hat – to be the equivalent of a

 racist statement. See, e.g., “Are Trump’s Make America Great Again hats patriotic or

 racist?”     Detroit      Free      Press,        Jan.    24,        2019,    avail.     at

 https://www.freep.com/story/news/local/michigan/2019/01/24/maga-hats-racism-

 donald-trump/2659479002/ (last visited Aug. 6, 2019) (“Many, including actress and

 activist Alyssa Milano, now are calling the baseball caps the modern-day white hoods of

 the Ku Klux Klan, representing a white nationalist ideology pushed by the president.”).

        198. It also is well-known, and was well-known at the time the Post published its

 false and defamatory articles and tweets about Nicholas, that many people consider

 chanting “Build the wall!” to be racist. See, e.g., “Trump’s Wall of Shame,” The New York

 Times, Jan. 24, 2019, avail. at https://www.nytimes.com/2019/01/24/opinion/trump-

                                              - 41 -
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 42 of 95 - Page ID#:
                                     552


 wall-shutdown.html (last visited Aug. 6, 2019) (“Whether praised by its supporters or

 condemned by its opponents, the wall is a stand-in for the larger promise of broad racial

 (and religious) exclusion and domination. It’s no surprise, then, that some Americans use

 ‘Build the wall’ as a racist chant. . . . In fact, you can almost think of the wall as a modern-

 day Confederate monument. . . .”); “Trump Never Actually Believed in the Wall,” New

 York         Magazine,          Jan.         10,        2019,                  avail.        at

 http://nymag.com/intelligencer/2019/01/trump-never-believed.html (last visited Aug.

 6, 2019) (“‘Build the wall!’ chants whipped [Trump’s] nativist base into a frenzy when he

 was a candidate . . . as both rallying cry and racist taunt.”)

        199. In fact, the understanding that “Build the wall!” is racist is so widespread

 that chanting that phrase has been used as the basis for termination of employees and

 disciplining of students. See, e.g., “A School Employee Was Removed From Campus After

 Shouting ‘Build the Wall’ at Striking Los Angeles Teachers,” Jan. 17, 2019, avail. at

 https://www.buzzfeednews.com/article/briannasacks/los-angeles-teachers-strike-

 employee-build-wall (last visited Aug. 6, 2019).

        200. Given the context in which the Post published the accusation that Nicholas

 and his classmates were wearing MAGA hats while chanting “Build the wall!” at Native

 Americans following an Indigenous Peoples March, a reasonable reader would

 undoubtedly conclude that those accusations were defamatory.

        201. This is particularly true given the furor just days earlier regarding a tweet

 on January 13, 2019, by the President in which he referred to Elizabeth Warren as

 “Pocahontas” and referenced the Wounded Knee massacre of Native Americans. See, e.g.,

 “Trump invokes one of the worst Native American massacres to mock Elizabeth Warren,”

 The        Washington          Post,        Jan.        14,       2019,         avail.       at

                                              - 42 -
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 43 of 95 - Page ID#:
                                     553


 https://www.washingtonpost.com/nation/2019/01/14/trump-invokes-one-worst-

 native-american-massacres-mock-elizabeth-warren/ (last visited Aug. 6, 2019); “Native

 Americans Slam Trump For Racist ‘Wounded Knee’ Dig At Sen. Elizabeth Warren,”

 HuffPost, Jan. 14, 2019, avail. at https://www.huffpost.com/entry/native-americans-

 trump-wounded-knee-elizabeth-warren_n_5c3d4086e4b0e0baf540636f (last visited

 Aug. 6, 2019).

       202. In fact, the Post explicitly linked the January 18 incident with the

 President’s controversial tweet in many of the articles it published about the January 18

 incident. As an example of a few of its statements linking the two incidents:

           (a)On January 19, just above the embedded Viral Video with the cover image

              close-up of Nicholas’ face, a Post columnist noted that: “American Indians

              remain one of the most vulnerable groups in this country, and the cost of

              ignorance about them is already too high. Just look at this past week. It

              began with President Trump joking about a Native American massacre and

              ended with a group of teenagers in ‘Make America Great Again’ gear

              harassing an elder at the Indigenous Peoples March in the nation’s capital

              on Friday.” See https://www.washingtonpost.com/local/we-will-not-be-

              silenced-a-meaningful-march-days-after-trump-joked-about-a-native-

              american-massacre/2019/01/18/f7d93bdc-1b79-11e9-88fe-

              f9f77a3bcb6c_story.html (last visited Aug. 9, 2019).

           (b)In its First Article published online on January 19, the Post reported that:

              “[t]he encounter generated a wave of outrage on social media less than a

              week after President Trump made light of the 1890 Wounded Knee

              massacre of several hundred Lakota Indians by the U.S. Cavalry in a tweet

                                           - 43 -
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 44 of 95 - Page ID#:
                                     554


              that was meant to mock Sen. Elizabeth Warren (D), who [sic] Trump

              derisively calls ‘Pocahontas.’” See infra at ¶ 250.

           (c)On January 20, a Post story noted that “[t]he Friday incident happened less

              than a week after Trump made light of the 1890 Wounded Knee massacre

              of several hundred Lakota Indians by the U.S. cavalry in a tweet that was

              meant to mock Sen. Elizabeth Warren (D-Mass.), whom Trump derisively

              calls                  ‘Pocahontas.’”                                      See

              https://www.washingtonpost.com/religion/2019/01/20/opposed-dignity-

              human-person-kentucky-catholic-diocese-condemns-teens-who-taunted-

              vet-march-life/?fbclid=IwAR2_jcpXPqoZttgm_VCIuDJ3_Os4D-

              ydNXWv9iMeczUm_TN8zJ4sPL0LVn4 (last visited Aug. 8, 2019).

           (d)Another January 20 Post article said that “Phillips noted afterward, ‘I heard

              them saying, ‘Build that wall. Build that wall.’’ Nor was that the only way the

              students were echoing President Trump. Just five days before the

              Indigenous People’s March, Trump continued his racist attacks against Sen.

              Elizabeth Warren (D-Mass.), once again referring to her on Twitter as

              “Pocahontas” and, in an outrageous twist, making light of the 1890

              massacre of hundreds of Lakota men, women and children at Wounded

              Knee            by           U.S.           soldiers.”                     See

              https://www.washingtonpost.com/outlook/2019/01/20/catholic-churchs-

              shameful-history-native-american-abuses/ (last visited Aug. 9, 2019).

       203. As the Post itself recognized and reported to its readers: “Videos of a white

 boy wearing a MAGA hat while smiling in front of a Native American tribal elder and not

 budging     immediately       triggered     an       emotional        response.”        See

                                           - 44 -
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 45 of 95 - Page ID#:
                                     555


 https://www.washingtonpost.com/nation/2019/01/23/catholic-school-teen-viral-

 video-now-i-wish-i-would-have-walked-away/ (last visited August 8, 2019); see also

 “Pointing Fingers at the Coverage,” The Washington Post, Jan. 23, 2019 (“But the

 Covington story isn’t just a run-of-the-mill incident of viral outrage. It involved MAGA-

 hatwearing [sic] teens and American Indian activists.”).

        204. Phillips, who apparently told the Post that Nicholas and his classmates had

 chanted “Build the wall!” obviously considered the chant to be offensive.

        205. If chanting “Build the wall!” was not considered to be a racist chant, the Post

 would have had no reason to report it.

        206. Similarly, if wearing a MAGA hat was not considered to be racist, there

 would have been no reason for the Post to include that detail so prominently in its stories,

 including in the headlines of at least 3 of its articles.

        207. Indeed, the Post apparently considers the accusations against Nicholas to

 be comparable to incidents involving Nazi symbols, because as of the date of filing this

 Amended Complaint, the Post has included online immediately following the current

 version of the First Article – which still includes the cover image photo of Nicholas’ face

 – recommended additional, purportedly-related articles that involve Nazi salutes and

 other racist accusations:




                                              - 45 -
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 46 of 95 - Page ID#:
                                     556


 See https://www.washingtonpost.com/nation/2019/01/20/it-was-getting-ugly-native-

 american-drummer-speaks-maga-hat-wearing-teens-who-surrounded-him/ (last visited

 Aug. 10, 2019).

                      RELIANCE ON MISLEADING VIRAL VIDEO

          208. The Post relied extensively in its reporting on the Viral Video, embedding it

 or linking to it in every article in which it published false and defamatory accusations

 about Nicholas.

          209. Post reporter Joe Heim was one of the first individuals in the mainstream

 media who picked up and tweeted the Viral Video, claiming that it showed “[u]nbelievably

 disturbing scenes/videos of high school kids mocking Native American elders on the steps

 of the Lincoln Memorial yesterday.” See supra at ¶ 75.

          210. The Post website includes a guide titled “SEEING ISN’T BELIEVING: The

 Fact         Checker’s       guide       to        manipulated      video.”             See

 https://www.washingtonpost.com/graphics/2019/politics/fact-checker/manipulated-

 video-

 guide/?fbclid=IwAR0WG1LCGnjgJFUo7w_RD7GgJNZIhZbov23YJxj8l1yD878IzMBX8

 7ocUII&noredirect=on (last visited on Aug. 22, 2019).

          211.   In its Fact Checker’s guide to manipulated video, the Post recognizes that

 “[t]he Internet is increasingly populated with false and misleading videos” and claims that

 the guide is intended “to develop a universal language to label manipulated video and

 hold creators and sharers of this misinformation accountable.” Id.

          212. The Post’s Fact Checker’s guide to manipulated video identifies three

 different ways in which video can be false and misleading: (1) Missing Context,

 (2) Deceptive Editing, and (3) Malicious Transformation. Id.

                                               - 46 -
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 47 of 95 - Page ID#:
                                     557


        213. The Viral Video published repeatedly by the Post with the accusations

 against Nicholas is guilty of two of these three descriptions of types of false and misleading

 videos, because it was presented in an inaccurate manner and was a brief clip shown in

 isolation that created and furthered a false narrative. The Viral Video is similar to an

 example provided by the Post in its Fact Checker’s guide to manipulated video:




 Id.

        214. Despite the fact that the Post should have immediately recognized the Viral

 Video as a “false and misleading video,” the Post nevertheless continued to rely on the

 Viral Video to support Phillips’ false and defamatory narrative against Nicholas.

                       EDITOR’S NOTES AND CORRECTIONS

        215. As a practical demonstration that the accusations made against Nicholas by

 the Post are conveyed to the reader as factual events capable of being proven true or false,

 certain media outlets quickly clarified, corrected and/or retracted false factual

 accusations about Nicholas. For instance, KTXL Fox40 issued “A Note To Our Viewers

 About Our Covington Coverage,” stating, in part, as follows:



                                             - 47 -
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 48 of 95 - Page ID#:
                                     558


       “Early reports also contained unverified statements about the students’
       conduct, including statements by Phillips that they had chanted ‘Build That
       Wall,’ and made remarks offensive to Native Americans. Though several
       videos have come to light since the incident, none of them contains evidence
       of hostile remarks by the students.”
                                             ***

       “Our reports contained other remarks which, after videos emerged and both
       sides were heard from, proved unsubstantiated or untrue. Sandmann was
       accused of blocking Phillips’ path so he could not climb the steps of the
       Memorial to pray. Students were accused of assembling in the Indigenous
       People’s space, and taunting and mocking the Native Americans. We
       reported the Diocese of Covington’s condemnation of the Covington
       Catholic High School students, a denunciation that was retracted in six days
       when the church admitted it had rushed to judgment … saying they had
       been ‘bullied and pressured into making a statement prematurely.’”
                                           ***
       “The facts now available about this story show no evidence of taunting by
       the students … Phillips was not denied freedom of movement – he
       approached the student gathering and said he wanted to promote peace
       between the students and the other activist group that taunted them with
       profanity. Sandmann, for his part, professed the same motive: keeping
       calm, and preventing the situation from getting out of hand. His behavior,
       and the prompt arrival of the school buses, achieved this goal. Until the
       story went viral the next day.”
                                           ***
       “The lion’s share of the denunciations of this event landed on the students,
       and the focus of attention was on Sandmann, who reportedly had bought
       his red cap that afternoon. Such is the result of cell phone video presented
       as news: it shows a small window of reality for a short burst of time.
       Context, which is essential in any news report, is lacking. Judgments are
       reached without the benefit of all or even most of the facts. It is a
       prescription for error[.]”
                                           ***
       “We should have considered that the targets of this story were high school
       students.”
                                           ***
       “We owe an apology to the students, their families, and the face of the
       Covington student group, Nick Sandmann. . . . Because of the way this story
       came together – fueled by a viral video with no on-scene reporting by
       independent voices – we lost sight of our standard of fairness, context, and
       accuracy. This is especially serious when the groundswell of misinformed
       anger fell on a group of teenagers who never sought the attention, let alone
       the abusive treatment, they got. They deserved better, and so did our
       viewers.”

 A true and correct copy of KTXL Fox40’s statement is attached hereto as Exhibit E.

                                          - 48 -
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 49 of 95 - Page ID#:
                                     559


          216. In fact, the Post has recognized and admitted both that its accusations

 against Nicholas are capable of being proven true or false and that a number of those

 accusations were actually false as initially published by the Post.

          217. Over one month after the January 18 incident, and 10 days after Nicholas

 sued the Post on February 19, 2019, and while failing to issue an admission of fault, an

 apology, an adequate correction, or an unequivocal retraction, on Friday, March 1, 2019,

 the Post published several different “Editor’s notes” and “Corrections” in its print

 newspaper, as a preface to its online articles, and as a stand-alone page on its website.

 True and correct copies of The Washington Post’s Editor’s Notes and Corrections are

 attached hereto as Exhibit F.

          218. Pursuant to the Post’s “Corrections policy,” it generally is not necessary for

 the Post to note changes to online articles, but “it is necessary to use a correction,

 clarification, or editor’s note to inform readers whenever we correct a significant

 mistake.”          See    https://www.washingtonpost.com/policies-and-standards/           at

 “Corrections policy: Updating a digital report” (emphasis in original) (last visited Aug. 10,

 2019).

          219. The Post’s Corrections policy also provides that “[i]f we are substantively

 correcting an article, photo caption, headline, graphic, video or other material, we should

 promptly       publish      a    correction       explaining   the     change.”          See

 https://www.washingtonpost.com/policies-and-standards/           at   “Corrections    policy:

 Corrections” (last visited Aug. 10, 2019).

          220. Additionally, an Editor’s Note is reserved for correction of particularly

 egregious errors and is described by the Post as follows: “A correction that calls into

 question the entire substance of an article, raises a significant ethical matter or addresses

                                               - 49 -
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 50 of 95 - Page ID#:
                                     560


 whether an article did not meet our standards, may require an Editor’s Note and be

 followed by an explanation of what is at issue. A senior editor must approve the addition

 of an Editor’s Note to a story.” See https://www.washingtonpost.com/policies-and-

 standards/ at “Corrections policy: Editor’s notes” (last visited Aug. 10, 2019).

        221. In its stand-alone online “Editor’s note related to Lincoln Memorial

 incident,” the Post published the following:




 See https://www.washingtonpost.com/nation/2019/03/01/editors-note-related-

 lincoln-memorial-incident/ (last visited Aug. 9, 2019).


                                            - 50 -
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 51 of 95 - Page ID#:
                                     561


         222. The Post published an Editor’s Note to its online First Article5 and Second

 Article6 as follows:




                                 
 5   See infra, at ¶¶ 250-263.
 6   See infra, at ¶¶ 264-271.
                                           - 51 -
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 52 of 95 - Page ID#:
                                     562


 See https://www.washingtonpost.com/nation/2019/01/20/it-was-getting-ugly-native-

 american-drummer-speaks-maga-hat-wearing-teens-who-surrounded-him/ (last visited

 Aug. 9, 2019).

          223. The Post published an Editor’s Note in the print edition of its Friday, March

 1 newspaper, which applied to the Third Article7 and the Sixth Article8 as follows:




                                 
 7   See infra, at ¶¶ 272-286.
 8   See infra, at ¶¶ 313-325.
                                             - 52 -
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 53 of 95 - Page ID#:
                                     563


         224. The Post published a “Correction” on March 1 to its online Fourth

 Article9:




 See     https://www.washingtonpost.com/religion/2019/01/20/opposed-dignity-human-

 person-kentucky-catholic-diocese-condemns-teens-who-taunted-vet-march-life/       (last

 visited Aug. 9, 2019).




                                 
 9   See infra, at ¶¶ 287-301.
                                          - 53 -
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 54 of 95 - Page ID#:
                                     564


          225. The Post published an Editor’s Note to its online Fifth Article10 on March 1

 as follows:




 See      https://www.washingtonpost.com/politics/2019/01/20/most-young-white-men-

 are-much-more-open-diversity-than-older-generations/ (last visited Aug. 9, 2019).

          226. The Post also published an Editor’s Note to its online Seventh Article11:




                                 
 10   See infra at ¶¶ 302-312.
 11   See infra at ¶¶ 326-334.
                                             - 54 -
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 55 of 95 - Page ID#:
                                     565




 See    https://www.washingtonpost.com/local/social-issues/picture-of-the-conflict-on-

 the-mall-comes-into-clearer-focus/2019/01/20/c078f092-1ceb-11e9-9145-

 3f74070bbdb9_story.html (last visited Aug. 9, 2019).

       227. Additionally, on Twitter, the Post purported to delete a tweet that it

 determined was inaccurate (although the offending tweet was not actually deleted) and

 provided a link to the stand-alone Editor’s Note on its website:
                                           - 55 -
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 56 of 95 - Page ID#:
                                     566




 See https://twitter.com/washingtonpost/status/1101609186184646656 (last visited Aug.

 9, 2019).

        228. According to the Post’s own Editor’s Notes and Corrections, its initial

 articles reported that “Nathan Phillips was prevented by one student from moving on,”

 that “his group had been taunted by the students,” that “one of the activists was accosted

 and prevented from moving on,” and that Nathan Phillips claimed “that one student

 blocked him from moving” and that “[h]e just blocked my way and wouldn’t allow me to

 retreat.”

        229. However, according to the Post as of March 1, the “facts” conveyed in these

 initial reports were either “contradicted by available video” or “video evidence

 contradicted or failed to corroborate” these factual accusations.

        230. At least one Post article made abundantly clear the false, factual accusations

 contained in the Post’s coverage, while another Post reporter felt obligated to clear up the

 record created by the Post.


                                            - 56 -
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 57 of 95 - Page ID#:
                                     567


        231. In a Post article entitled, “‘Fuller Picture’:   How major media outlets

 handled their accounts of the Covington story,” the Post published the following:

        Given Phillips’s comment to The Post that he was “swarmed” by the
        students, readers would have been licensed to conclude that the students
        saw him from afar, targeted him and advanced. We learned later that
        Phillips himself had walked straight into the student group, making a
        swarm all but inevitable.

 See https://www.washingtonpost.com/opinions/2019/01/23/fuller-picture-how-

 major-media-outlets-handled-their-evolving-accounts-covington-

 story/?utm_te%E2%80%A6 (last visited Aug. 7, 2019).

        232. Post reporter Megan McCardle listed a number of defamatory meanings

 found in the Post’s coverage in a series of tweets on January 23 and laid to rest the issue

 of whether they were false statements of fact or protected opinion, stating, among other

 tweets in the string:

           a) “My paper, the Washington Post, locates the activist. He describes being
               taunted by March for Life People as another protest, the Indigenous
               Peoples’ March, is breaking up. Chants of ‘Build the Wall’ and other
               unpleasantness. He decides to remove himself to the Lincoln Memorial.”

           b) “Nathan Phillips, the activist, is on his way to the memorial when Nick
               Sandmann, aka The Smirker, blocks his way. The kids have swarmed
               around him, cutting off retreat. They’re at an impasse. Phillips starts
               beating his drum and praying, thinking of his wife.

           c) “Then a longer video surfaces, proving pretty incontrovertibly
               that almost none of this happened.” (Emphasis added).

           d) “[H]e did not get cut off by the group while walking up the steps. He
               marched straight into the group, past a clear and open path up the steps.”

           e) “This is obviously not even close to what Phillips said happened, and also,
               very hard to confuse with Phillips [sic] account; the discrepancies are not
               minor, and it’s hard to see how they happened.”

           f) “So first, obvious thing: Any piece of information that comes from Phillips
               should be utterly discounted. Journalists do not rely on sources who tell


                                           - 57 -
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 58 of 95 - Page ID#:
                                     568


                two different versions of major events in quick succession, after video has
                disproven the first account. For obvious reasons.”

             g) “I’m not going to litigate whether one can wear a MAGA hat without being
                 a horrible racist. It’s pointless; no one changes their mind. So let’s just grant,
                 arguendo, that Red Hat Bad.”

             h) “But is it impossible that someone could wear a red hat and also not threaten
                 a Native American activist? We don’t even have to argue about whether they
                 will inevitably do threatening racist things…”

             i) “I think if we’re not lunatics we have to agree that it is possible to put a red
                 hat on your head and not be automatically compelled to commit acts of overt
                 racism while your are [sic] very obviously being filmed by multiple people,
                 most of them members of minority groups.”

             j) “But I don’t think that ‘wearing a MAGA hat’ is in the same class as
                 ‘surrounding an elderly Native American man and implicitly threatening
                 him’. …

             k) “And when it becomes clear that the former *did not happen*, it is
                 distressing to watching apparently sane adults claim that *nothing* has
                 changed, that *no revision* of their earlier judgment is required …”

             l) “But again, ‘cultural insensitivity,’ while bad … is not the same thing as
                 ‘surrounding and jeering at a lone elderly minority in a threatening
                 manner.’”

             m)“Because let’s remember what happened to Sandmann, the abuse that was
                heaped on him. The guy fantastizing about feeding him headfirst into a
                woodchipper, and more realistically, the ones fantasizing about how he’d be
                denied college admissions and functionally unemployable.”

             n) “But while I don’t think we can avoid bad fast takes, I do think we can avoid
                 the absolutely vicious way these kids were treated.”

             o) “Fighting racism is a good cause. It is a GREAT cause. It does not require
                 us to believe things that are not true. And it cannot afford for us to believe
                 things that aren’t true.”

 See https://twitter.com/asymmetricinfo/status/1088173759272574977 (last visited Aug.

 7, 2019).




                                               - 58 -
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 59 of 95 - Page ID#:
                                     569


                      PARTIES, JURISDICTION, AND VENUE

         233. Nicholas Sandmann and his parents reside in Kenton County, Kentucky.

         234. Nicholas currently is a 17-year old 12th grade student who attends CovCath,

 an all-male Catholic high school in Park Hills, Kentucky.

         235. The Post is a foreign corporation existing under the laws of the State of

 Delaware with its principal place of business being located at 1301 K. Street NW,

 Washington, D.C. 20071. The Post may be served by delivery of a copy of the summons

 and complaint to its duly-appointed registered agent, C T Corporation System, 1015 15th

 Street NW, Suite 1000, Washington, D.C. 20005.

         236. There exists complete diversity of citizenship between Plaintiffs and the

 Post.

         237. The amount in controversy greatly exceeds Seventy-Five Thousand Dollars

 ($75,000.00), exclusive of interests, costs, and attorneys’ fees, as required to sustain

 subject-matter jurisdiction in this Court.

         238. This Court has subject-matter jurisdiction over this matter pursuant to 28

 U.S.C. § 1332(a).

         239. The Post has one of the largest print circulations and number of online

 subscribers in the country.

         240. The Post transacts business in the State of Kentucky, including through the

 sale of print newspapers and online subscriptions, and committed the tortious acts

 identified herein in the State of Kentucky.

         241. The Post published the print and online articles identified herein in the

 State of Kentucky.



                                              - 59 -
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 60 of 95 - Page ID#:
                                     570


        242. The Post has intentionally sought and obtained benefits from their tortious

 acts in the State of Kentucky.

        243. The Post directed its unlawful and bullying conduct at Nicholas, a citizen of

 Kentucky.

        244. Nicholas suffered substantial reputational and emotional harm in this

 District.

        245. There is a reasonable and direct nexus between the Post’s tortious conduct

 in Kentucky and the harm suffered by Nicholas in Kentucky and beyond.

        246. The Post is subject to the jurisdiction of this Court pursuant to KRS 454.210.

        247. Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because the

 Post is subject to personal jurisdiction in this District and/or a substantial part of the

 events giving rise to this claim occurred in this District, including publication and injury.

                       CAUSE OF ACTION FOR DEFAMATION

        248. Nicholas reasserts and incorporates by reference paragraphs 1 through 247

 of this Complaint as if fully restated herein.

        249. The Post published to third parties without privilege no less than six false

 and defamatory articles of and concerning Nicholas, including two in its print newspaper

 and four online. This number does not include those articles that the Post updated and

 changed after initial publication.

 First Article

        250. On January 19, 2019, the Post published online its first false and defamatory

 article entitled “‘It was getting ugly’: Native American drummer speaks on MAGA-hat

 wearing teens who surrounded him” (the “First Article”). A true and correct copy of the

 archived First Article as published at 4:22 pm (which does not include the video cover

                                             - 60 -
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 61 of 95 - Page ID#:
                                     571


 image from the Viral Video that was embedded in the article or any photographs) is

 attached hereto as Exhibit G-1, and the current version of the article can be viewed online

 at   https://www.washingtonpost.com/nation/2019/01/20/it-was-getting-ugly-native-

 american-drummer-speaks-maga-hat-wearing-teens-who-surrounded-him/ (last visited

 Aug. 9, 2019).

        251. The false and defamatory statements in the First Article are about Nicholas,

 as evidenced by the fact that the First Article features Nicholas prominently by embedding

 the Viral Video, which has the cover image of Nicholas’ face, and by emphasizing his

 alleged involvement as the “one standing about a foot from the drummer’s face wearing a

 relentless smirk.”

        252. Additionally, an archived version of the First Article from 6:32 pm on

 January 19 includes a photograph of Nicholas’ face:




                                           - 61 -
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 62 of 95 - Page ID#:
                                     572


 See https://archive.is/YMKNO (last visited Aug. 9, 2019).12 A true and correct copy of

 this archived article (which does not include the video cover image for the embedded

 video) is attached hereto as Exhibit G-2.

            253. The Post described the Viral Video it published on January 19, which

 included the video cover image close-up of Nicholas’ face, with the caption “Teens mock

 and jeer Native American elder on the Mall” or “Teens mock Native American elder on

 the Mall”:




 See

 https://www.washingtonpost.com/newssearch/?query=%22Nathan%20Phillips%22&s

 ort=Relevance&datefilter=All%20Since%202005&spellcheck&startat=40#top                         (last

 visited Aug. 9, 2019).

            254. In addition to the individual statements constituting false and defamatory

 accusations against Nicholas that are detailed below, the First Article, when viewed in



                                    
 
      Articles and posts by the Post apparently are not routinely cached or archived, and it is
         therefore difficult to obtain original versions of the articles that were published because
         the Post changes its online articles without always providing any notice that it has done
         so. In this First Amended Complaint, Nicholas has been able to provide some earlier
         versions of articles than were available at the time of filing his initial Complaint, and
         he anticipate that additional versions may be produced by the Post during discovery.
                                                 - 62 -
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 63 of 95 - Page ID#:
                                     573


 context and including all statements, images, graphics, and video contained and linked to

 therein, conveyed a number of false and defamatory gists about Nicholas.

          255. The First Article conveyed the false and defamatory gist that Nicholas

 instigated a confrontation with Phillips and subsequently engaged in racist conduct.

          256. The First Article communicated the false and defamatory gist that Nicholas

 assaulted and/or physically intimidated Phillips.

          257. The First Article communicated the false and defamatory gist that Nicholas

 engaged in racist taunts.

          258. The First Article implied that the Post had information not disclosed to its

 readers, because the very first words of the article described “[t]he images in a series of

 videos that went viral on social media Saturday,” and the Post purported to tell its readers

 what was “[i]n them,” i.e., “[t]he images in a series of videos.”

          259. The Post, however, embedded only the Viral Video into the First Article. It

 is unknown to what “series of videos” the Post was referring, and there is no indication in

 the First Article as to what those videos are or where they can be located – beyond the

 embedded Viral Video, which is edited in such a way so as to be completely misleading.

          260. In fact, at the time of the publication of the First Article, there were videos

 available online that demonstrated that the narrative of events given by Phillips, and

 blindly republished by the Post in the First Article, was entirely false.

          261. There was no way for the Post’s readers to determine that the report in the

 First Article was false, however, because the Post did not disclose which videos it was

 describing and did not provide any video to its readers aside from the misleading Viral

 Video.



                                              - 63 -
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 64 of 95 - Page ID#:
                                     574


       262. The accusations in the First Article are statements of fact capable of being

 proven true or false, as evidenced in part by the Editor’s Note published by the Post with

 respect to the First Article in which it admitted that other evidence disproved certain of

 its accusations against Nicholas.

       263. In its First Article, the Post published or republished the following false and

 defamatory statements:

           (a)The headline “‘It was getting ugly’: Native American drummer speaks on the

              MAGA-hat wearing teens who surrounded him.”

           (b)“In an interview Saturday, Phillips, 64, said he felt threatened by the teens

              and that they suddenly swarmed around him as he and other activists were

              wrapping up the march and preparing to leave.”

           (c)“Phillips, who was singing the American Indian Movement song of unity

              that serves as a ceremony to send the spirits home, said he noticed tensions

              beginning to escalate when the teens and other apparent participants from

              the nearby March for Life rally began taunting the dispersing indigenous

              crowd.”

           (d)“A few people in the March for Life crowd began to chant ‘Build that wall,

              build that wall,’ he said.”

           (e)“‘It was getting ugly, and I was thinking: ‘I’ve got to find myself an exit out

              of this situation and finish my song at the Lincoln Memorial,’ Phillips

              recalled. ‘I started going that way, and that guy in the hat stood in my way

              and we were at an impasse. He just blocked my way and wouldn’t allow me

              to retreat.’”



                                            - 64 -
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 65 of 95 - Page ID#:
                                     575


           (f) “‘It clearly demonstrates the validity of our concerns about the

              marginalization and disrespect of Indigenous peoples, and it shows that

              traditional knowledge is being ignored by those who should listen most

              closely,’ Darren Thompson, an organizer for the [Indigenous Peoples

              Movement], said in the statement.”

           (g)“Chase Iron Eyes, an attorney with the Lakota People Law Project, said the

              incident lasted about 10 minutes and ended when Phillips and other

              activists walked away.”

           (h)“‘It was an aggressive display of physicality. They were rambunctious and

              trying to instigate a conflict,’ he said. ‘We were wondering where their

              chaperones were. [Phillips] was really trying to defuse the situation.’”

           (i) “Phillips, an Omaha tribe elder who also fought in the Vietnam war, has

              encountered anti-Native American sentiments before . . . .”

 Second Article

       264. On January 20, the Post updated its First Article and published online the

 Second Article (the “Second Article”). A true and correct copy of the archived Second

 Article (which does not include the video cover image from the Viral Video that was

 embedded in the article) is attached hereto as Exhibit H, and the current version of the

 article can be viewed online at https://www.washingtonpost.com/nation/2019/01/20/it-

 was-getting-ugly-native-american-drummer-speaks-maga-hat-wearing-teens-who-

 surrounded-him/ (last visited Aug. 9, 2019).

       265. The false and defamatory statements in the Second Article are about

 Nicholas, as evidenced by the fact that the Second Article features Nicholas prominently

 by embedding the Viral Video, which has the cover image of Nicholas’ face, and by

                                          - 65 -
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 66 of 95 - Page ID#:
                                     576


 emphasizing his alleged involvement as the “one standing about a foot from the

 drummer’s face wearing a relentless smirk.”

        266. Additionally, the statement from the Diocese was about Nicholas as

 evidenced, in part, by the subsequent letter from the Diocese apologizing specifically to

 Nicholas, who was “the face” of the false accusations, for the statement republished by the

 Post. See Exhibit B.

        267. In addition to the individual statements constituting false and defamatory

 accusations against Nicholas that are detailed below, the Second Article, when viewed in

 context and including all statements, images, graphics, and video contained and linked to

 therein, conveyed a number of false and defamatory gists about Nicholas.

        268. The Second Article, as updated and in addition to the statements and gists

 identified above in the First Article, communicated the false and defamatory gist that

 Nicholas’ behavior violated the fundamental standards of his religious community and

 violated the policies of his school such that he should be expelled.

        269. For the same reasons as the First Article, in its Second Article, the Post again

 conveyed to its readers that it had information not available to them by referencing

 “images in videos that went viral on social media Saturday,” while embedding only the

 Viral Video and not disclosing or linking to any other videos that the Post writers may

 have reviewed.

        270. The accusations in the Second Article are statements of fact capable of being

 proven true or false, as evidenced in part by the Editor’s Note published by the Post with

 respect to the Second Article in which it admitted that other evidence disproved certain

 of its accusations against Nicholas.



                                            - 66 -
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 67 of 95 - Page ID#:
                                     577


        271. In its false and defamatory Second Article, in addition to those identified in

 the First Article, the Post published or republished the following false and defamatory

 statements:

           (a)“‘We [Bishop Foys and the Diocese of Covington] condemn the actions of

               the Covington Catholic High School students towards Nathan Phillips

               specifically, and Native Americans in general,’ the statement said. ‘The

               matter is being investigated and we will take appropriate action, up to and

               including expulsion.’ … The diocese’s statement expressed regret that

               jeering, disrespectful students from a Catholic school had become the

               enduring image of the march.”

 Third Article

        272. On January 20, 2019, the Post published in print its third false and

 defamatory article entitled “Marcher’s accost by boys in MAGA caps draws ire” (the “Third

 Article”). A true and correct copy of the Third Article is attached hereto as Exhibit I.

        273. The Third Article was published in the Post’s Sunday edition of its

 newspaper on page 1 of the Metro section.

        274. The Third Article features Nicholas prominently by referring to the Viral

 Video with its cover image of Nicholas’ face, and emphasizing Nicholas’ alleged

 involvement as the “one who stood about a foot from the drummer’s face also wearing a

 relentless smirk” and “that guy in the hat” who, according to Phillips, “stood in my way

 and we were at an impasse. He just blocked my way and wouldn’t allow me to retreat.”

 Additionally, the teens were identified in the Third Article as being from CovCath. Finally,

 the Diocese specifically apologized to Nicholas for its statements about him that were

 republished by the Post in the Third Article. See Exhibit B.

                                            - 67 -
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 68 of 95 - Page ID#:
                                     578


        275. In addition to the individual statements constituting false and defamatory

 accusations against Nicholas that are detailed below, the Third Article, when viewed in

 context and including all statements, images, graphics, and video contained and linked to

 therein, conveyed a number of false and defamatory gists about Nicholas.

        276. The Third Article communicated the false and defamatory gist that Nicholas

 instigated a confrontation with Phillips and subsequently engaged in racist conduct.

        277. The Third Article communicated the false and defamatory gist that Nicholas

 assaulted and/or physically intimidated Phillips.

        278. The Third Article communicated the false and defamatory gist that

 Nicholas’ behavior violated the fundamental standards of his religious community.

        279. The Third Article communicated the false and defamatory gist that

 Nicholas’ behavior violated the policies of his school such that he should be expelled.

        280. The Third Article implied that the Post had information not disclosed to its

 readers, because the very first words of the article described “[t]he images in videos that

 went viral on social media Saturday,” and the Post purported to tell its readers what was

 “[i]n them,” i.e., “[t]he images in videos.”

        281. The Post, however, provided no indication in the Third Article as to what

 those videos were or where they could be located.

        282. The description of events in the Third Article reflects only what could be

 seen in the Viral Video – the only video the Post had included online – and does not

 provide a description of the January 18 incident as it could be viewed by the Banyamyan

 Video or other online videos.




                                                - 68 -
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 69 of 95 - Page ID#:
                                     579


        283. In fact, at the time of the publication of the Third Article on January 20,

 there were videos available online that demonstrated that the version of events given by

 Phillips, and blindly republished by the Post in the Third Article, was entirely false.

        284. There was no way for the Post’s readers to determine that the report in the

 Third Article was false, however, because the Post did not disclose which videos it was

 describing and did not provide descriptions of any video to its readers aside from the

 misleading Viral Video.

        285. The accusations in the Third Article are statements of fact capable of being

 proven true or false, as evidenced in part by the Editor’s Note published by the Post with

 respect to the Third Article in which it admitted that other evidence disproved certain of

 its accusations against Nicholas.

        286. In its Third Article, the Post published or republished the following false

 and defamatory statements:

           (a)The headline “Marcher’s accost by boys in MAGA caps draws ire.”

           (b)“In an interview Saturday, Phillips, 64, said he felt threatened by the teens

               and that they suddenly swarmed around him as he and other activists were

               wrapping up the march and preparing to leave.”

           (c)“Phillips, who was singing the American Indian Movement song that serves

               as a ceremony to send the spirits home, said he noticed tensions beginning

               to escalate when the teens and other apparent participants from the nearby

               March for Life rally began taunting the dispersing indigenous crowd.”

           (d)“A few people in the March for Life crowd began to chant ‘Build that wall,

               build that wall,’ he said.”



                                             - 69 -
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 70 of 95 - Page ID#:
                                     580


          (e)“‘It was getting ugly, and I was thinking: ‘I’ve got to find myself an exit out

             of this situation and finish my song at the Lincoln Memorial,’ Phillips

             recalled. ‘I started going that way, and that guy in the hat stood in my way

             and we were at an impasse. He just blocked my way and wouldn’t allow me

             to retreat.’”

          (f) “‘It clearly demonstrates the validity of our concerns about the

             marginalization and disrespect of Indigenous peoples, and it shows that

             traditional knowledge is being ignored by those who should listen most

             closely,’ Darren Thompson, an organizer for the [Indigenous Peoples

             Movement], said in the statement.”

          (g)“‘We [Bishop Foys and the Diocese of Covington] condemn the actions of

             the Covington Catholic High School students towards Nathan Phillips

             specifically, and Native Americans in general,’ the statement said. ‘The

             matter is being investigated and we will take appropriate action, up to and

             including expulsion.’”

          (h)“Chase Iron Eyes, an attorney with the Lakota People Law Project, said the

             incident lasted about 10 minutes and ended when Phillips and other

             activists walked away.”

          (i) “‘It was an aggressive display of physicality. They were rambunctious and

             trying to instigate a conflict,’ he said. ‘We were wondering where their

             chaperones were. [Phillips] was really trying to defuse the situation.’”

          (j) “In that role, he [Phillips] has encountered anti-Native American sentiment

             before . . . .”



                                           - 70 -
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 71 of 95 - Page ID#:
                                     581


 Fourth Article

        287. On the afternoon of January 20, 2019, the Post published online its fourth

 false and defamatory article entitled “Opposed to the dignity of the human person’:

 Kentucky Catholic diocese condemns teens who taunted vet at March for Life” (the

 “Fourth Article”). A true and correct copy of the archived Fourth Article (which does not

 include the video cover image from the Viral Video that was embedded in the article) is

 attached hereto as Exhibit J-1. The Post also tweeted a link to the Fourth Article, and a

 true and correct copy of that tweet is attached hereto as Exhibit J-2.          See also

 https://twitter.com/washingtonpost/status/1087078818890817537?lang=en               (last

 visited Aug. 9, 2019):




        288. The false and defamatory statements in the Fourth Article are about

 Nicholas, as evidenced by the fact that the Fourth Article features Nicholas prominently

 by embedding the Viral Video, which has the cover image of Nicholas’ face, and

 emphasizing Nicholas’ alleged involvement as the “teen, shown smirking at [Phillips] in

 the video, [who] was blocking him from moving.” Additionally, the Diocese specifically



                                           - 71 -
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 72 of 95 - Page ID#:
                                     582


 apologized to Nicholas for its statements about him that were republished by the Post in

 the Fourth Article. See Exhibit B.

        289. In addition to the individual statements constituting false and defamatory

 accusations against Nicholas that are detailed below, the Fourth Article, when viewed in

 context and including all statements, images, graphics, and video contained and linked to

 therein, conveyed a number of false and defamatory gists about Nicholas.

        290. The Fourth Article communicated the false and defamatory gist that

 Nicholas instigated a confrontation with Phillips and engaged in racist conduct.

        291. The Fourth Article communicated the false and defamatory gist that

 Nicholas assaulted Phillips.

        292. The Fourth Article communicated the false and defamatory gist that

 Nicholas’ behavior violated the fundamental standards of his religious community.

        293. The Fourth Article communicated the false and defamatory gist that

 Nicholas’ behavior violated the policies of his school such that he should be expelled.

        294. The Fourth Article implied that the Post had information not disclosed to

 its readers, because the very first words of the article described “[a] viral video of a group

 of Kentucky teens in ‘Make America Great Again’ hats taunting a Native American veteran

 on Friday. . . .” The Post purported to tell its readers what “[t]he video . . . showed. . . .”

        295. The Post, however, embedded only the extremely misleading Viral Video

 into the Fourth Article.

        296. In fact, at the time of the publication of the Fourth Article, there were videos

 available online that demonstrated that the version of events given by Phillips, and blindly

 republished by the Post in the Fourth Article, was entirely false.



                                              - 72 -
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 73 of 95 - Page ID#:
                                     583


        297. There was a link included in the Fourth Article to “[a]n unverified, longer

 video of the event,” which the article describes as showing “that the altercation between

 teens and the man was part of a broader tense scene on the memorial plaza over politics

 and identity.” It is unclear to which “unverified, longer video” the Post was referring

 because the link in the article is no longer active.

        298. There was no way for the Post’s readers to determine that the report in the

 Fourth Article was false, however, because the Post did not disclose the truth of what

 longer videos showed – i.e., that Nicholas was not “blocking [Phillips] from moving,” that

 the students were not chanting ‘Build that wall, build that wall,” and that the teens were

 not “taunting” Phillips, as falsely stated in the Fourth Article. To the contrary, the longer

 videos showed the objectively verifiable facts that Phillips approached Sandmann from

 across the steps in front of the Lincoln Memorial and that the only individuals shouting

 racist and offensive remarks were the Black Hebrew Israelites, but this was information

 that the Post’s readers did not have.

        299. Moreover, the Post’s reference to the “longer video” as being “unverified”

 necessarily calls into question the veracity of the longer video; in contrast, the Post never

 referred to the Viral Video as “unverified” even though it was clearly edited, misleading,

 and spread by a fake Twitter account.

        300. The accusations in the Fourth Article convey statements of fact capable of

 being proven true or false, as evidenced in part by the Editor’s Note published by the Post

 with respect to the Fourth Article in which it admitted that other evidence disproved

 certain of its accusations against Nicholas.

        301. In its Fourth Article, the Post published or republished the following false

 and defamatory statements:

                                             - 73 -
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 74 of 95 - Page ID#:
                                     584


           (a)The headline “Opposed to the dignity of the human person’: Kentucky

              Catholic diocese condemns teens who taunted vet at March for Life.”

           (b)“A viral video of a group of Kentucky teens in ‘Make America Great Again’

              hats taunting a Native American veteran on Friday …”

           (c)“A few of the young people chanted ‘Build that wall, build that wall,’ the man

              said, adding that a teen, shown smirking at him in the video, was blocking

              him from moving.”

           (d)“‘We condemn the actions of the Covington Catholic high school students

              towards Nathan Phillips specifically, and Native Americans in general,’ a

              statement by the Roman Catholic Diocese of Covington and Covington

              Catholic High School read. ‘We extend our deepest apologies to Mr. Phillips.

              This behavior is opposed to the Church’s teachings on the dignity and

              respect of the human person. The matter is being investigated and we will

              take appropriate action, up to and including expulsion.’”

 Fifth Article

       302. At 8:00 am on January 20, 2019, the Post published online its fifth false and

 defamatory article entitled “Most young white men are much more open to diversity than

 older generations” (the “Fifth Article”). A true and correct copy of the archived Fifth

 Article (which does not include the video cover image from the Viral Video that was

 embedded in the article or the other graphics) is attached hereto as Exhibit K-1. The Post

 correspondent who authored the story posted a tweet embedding the Fifth Article:




                                           - 74 -
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 75 of 95 - Page ID#:
                                     585




 See https://twitter.com/pbump/status/1086977266767126530 (last visited Aug. 9,

 2019).

          303. The Fifth Article was edited at least twice. At some unknown date and time,

 several significant edits were made to the Article, and a “Clarification” was added

 indicating that “[r]eferences to the encounter on the Mall have been changed to reflect




                                            - 75 -
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 76 of 95 - Page ID#:
                                     586


 revised understanding of what happened.” A true correct copy of the version of the Fifth

 Article with the “clarification” is attached hereto as Exhibit K-2.13

           304. On March 1, the Fifth Article was amended to add the following “Editor’s

 Note”:




 A true and correct copy of the Fifth Article as of March 1 at the earliest is attached hereto

 as Exhibit K-3.

           305. The Fifth Article emphasized Nicholas’ alleged involvement by stating that

 “one of their [the students’] members physically intimidated Nathan Phillips. . . .”

           306. The initial version of the Fifth Article included a photograph or a video cover

 image with Nicholas’ face, as demonstrated by the tweet with the embedded article and

 the archived article that shows the placeholder for “Video.” However, the video that was

 included with the story when it was initially published online was deleted at some point,


                                    
 
       At the time of filing the initial Complaint on February 19, 2019, Plaintiff had not been
         able to locate an archived copy of the original Fifth Article, and the initial Complaint
         therefore is based upon the false and defamatory statements made in the first edited
         version of the article attached hereto as Exhibit K-2. This First Amended Complaint
         accurately bases the claims on the original statements made by the Post as evidenced
         by the archived version of the article attached hereto as Exhibit K-1.
                                                - 76 -
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 77 of 95 - Page ID#:
                                     587


 and    it      is     no    longer    visible   in   the   current    online    story.      See

 https://www.washingtonpost.com/politics/2019/01/20/most-young-white-men-are-

 much-more-open-diversity-than-older-generations/ (last visited Aug. 9, 2019).

        307. In addition to the individual statements constituting false and defamatory

 accusations against Nicholas that are detailed below, the Fifth Article, when viewed in

 context and including all statements, images, graphics, and video contained and linked to

 therein, conveyed a number of false and defamatory gists about Nicholas.

        308. The Fifth Article communicated the false and defamatory gist that Nicholas

 instigated a confrontation with Phillips and subsequently engaged in racist conduct.

        309. The Fifth Article communicated the false and defamatory gist and

 accusation that Nicholas assaulted and physically intimidated Phillips.

        310. At the time of the publication of the Fifth Article, there were videos available

 online that demonstrated that the version of events given by Phillips, and blindly relied

 upon by the Post in the Fifth Article, was entirely false.

        311.        The accusations in the Fifth Article are statements of fact capable of being

 proven true or false, as evidenced in part by the Clarification and the Editor’s Note

 published by the Post with respect to the Fifth Article in which it admitted that other

 evidence disproved certain of its accusations against Nicholas.

        312. In its Fifth Article, the Post published or republished the following false and

 defamatory statements:

             (a)“Friday’s incident near the Lincoln Memorial in which a group of high

                     school boys taunted and confronted an elderly Native American man sent a

                     ripple of fear and anger across the country. The image of a group of high

                     school boys clad in ‘Make America Great Again’ hats, smirking and laughing

                                                 - 77 -
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 78 of 95 - Page ID#:
                                     588


                  as one of their members physically intimidated Nathan Phillips resurfaced

                  tensions that have been simmering since President Trump’s campaign

                  began.”14

              (b)“At one point, some reportedly chanted, ‘Build the wall!’”

              (c)“It’s clear from Friday’s incident on the Mall that the young men who

                  taunted the Native American protester had somehow internalized that their

                  behavior was acceptable.”15

              (d)“But it seems likely that, even within their own small section of their

                  generation, the racial hostility they displayed would probably place them in

                  the minority.”16

 Sixth Article

           313. On January 21, 2019, the Post published in print its sixth false and

 defamatory article entitled “Fuller view emerges of conflict on Mall” (the “Sixth Article”).

 A true and correct copy of the Sixth Article is attached hereto as Exhibit L.

           314. The Sixth Article was published in the Post’s Monday edition of its

 newspaper on the front page.




                               
 14    With the “Clarification,” the second version of the Fifth Article deleted the word
      “taunted” and added that one of the students’ members “appeared to” physically
      intimidate Nathan Phillips. See Exhibit K-2. With the “Editor’s Note” on March 1, the
      reference to “appeared to physically intimidate” was deleted entirely.
 15   With the “Clarification,” the second version of the Fifth Article changed the word
      “taunted” to “confronted.” See Exhibit K-2.
 16    With the “Clarification,” the second version of the Fifth Article changed this sentence
      to read: “But if part of the incident on the Mall reflected opposition to diversity, those
      views would be in the minority.” See Exhibit K-2.
                                                - 78 -
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 79 of 95 - Page ID#:
                                     589


        315. The false and defamatory statements in the Sixth Article are about Nicholas,

 as evidenced by the fact that the Sixth Article references Nicholas by name and also

 includes a photo of Nicholas’ face.

        316. The Sixth Article implied that the Post had information not disclosed to its

 readers, because the article described “[v]ideo footage of the tense confrontation [that]

 quickly went viral. . . .” However, the Post never identifies that “video footage,” and later

 in the article describes scenes shown in the Banyamyan video without differentiating it

 from the video that “quickly went viral.”

        317. The Sixth Article also vaguely references that “[t]he Israelites and students

 exchanged taunts, videos show” – although no videos actually show the students taunting

 the Black Hebrew Israelites.

        318. Additionally, although the headline of the Sixth Article indicates that a

 “fuller view emerges” of the January 18 incident, the Sixth Article itself does not identify

 what that “fuller view” includes; the Post’s readers therefore do not have the information

 necessary to determine for themselves what that “fuller view” is or whether it depicts what

 the Post represents.

        319. In addition to the individual statements constituting false and defamatory

 accusations against Nicholas that are detailed below, the Sixth Article, when viewed in

 context and including all statements, images, graphics, and video contained and linked to

 therein, conveyed a number of false and defamatory gists about Nicholas.

        320. The Sixth Article communicated the false and defamatory gist that Nicholas

 instigated a confrontation with Phillips and subsequently engaged in racist conduct.

        321. The Sixth Article communicated the false and defamatory gist that Nicholas

 assaulted and/or physically intimidated Phillips.

                                             - 79 -
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 80 of 95 - Page ID#:
                                     590


        322. The Sixth Article communicated the false and defamatory gist that Nicholas’

 behavior violated the fundamental standards of his religious community.

        323. The Sixth Article communicated the false and defamatory gist that Nicholas’

 behavior violated the policies of his school such that he should be expelled.

        324. The accusations in the Sixth Article conveyed statements of fact capable of

 being proven true or false, as evidenced in part by the Editor’s Note published by the Post

 with respect to the Sixth Article in which it admitted that other evidence disproved certain

 of its accusations against Nicholas.

        325. In its Sixth Article, the Post published or republished the following false and

 defamatory statements:

           (a)“The Israelites and students exchanged taunts, videos show. The Native

               Americans and Hebrew Israelites say some students shouted, ‘Build the

               wall!’”

           (b)“When I took that drum and hit that first beat … it was a supplication to

               God,” said Nathan Phillips, a member of the Omaha tribe and a Marine

               veteran. ‘Look at us, God, look at what is going on here; my America is being

               torn apart by racism, hatred, bigotry.’”

           (c)“While the groups argued, some students laughed and mocked them . . . .

               ‘They were sitting there, mocking me as I was trying to teach my brothers,

               so yes the attention turned to them,’ Israel told The Washington Post.”

           (d)“Phillips said he and his fellow Native American activists also had issues

               with the students throughout the day. ‘Before they got centered on the black

               Israelites, they would walk through and say things to each other, like, ‘Oh,

               the Indians in my state are drunks or thieves,’ the 64-year-old said.”

                                            - 80 -
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 81 of 95 - Page ID#:
                                     591


           (e)“Phillips said he heard students shout, ‘Go back to Africa!’”

           (f) “‘They were mocking my ancestors in a chant …’ he said.”

           (g)“Jon Stegenga, a photojournalist who drove to Washington on Friday from

              South Carolina to cover the Indigenous Peoples March, recalled hearing

              students say ‘build the wall’ and ‘Trump 2020.’ He said it was about that

              time that Phillips intervened.”

           (h)“Most of the students moved out of his way, the video shows.               But

              Sandmann stayed still. Asked why he felt the need to walk into the group of

              students, Phillips said he was trying to reach the top of the memorial, where

              friends were standing. But Phillips also said he saw more than a teenage

              boy in front of him. He saw a long history of white oppression of Native

              Americans. ‘Why should I go around him?’ he asked. ‘I’m just thinking of

              500 years of genocide in this country, what your people have done. You

              don’t even see me as a human being.’”

           (i) “‘He [Phillips] was dealing with a lot of feelings, as he was being surrounded

              and not being shown respect,’ the photographer said.”

           (j) “School officials and the Catholic Diocese of Covington released a joint

              statement Saturday condemning and apologizing for the students’ actions.

              ‘The matter is being investigated and we will take appropriate action, up to

              and including expulsion,’ the statement said.”

 Seventh Article

       326. On January 21, 2019, the Post published online its seventh false and

 defamatory article entitled “Viral standoff between a tribal elder and a high schooler is

 more complicated than it first seemed” (the “Seventh Article”). A true and correct copy

                                            - 81 -
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 82 of 95 - Page ID#:
                                     592


 of the archived Seventh Article (which does not include the video cover image from the

 Viral Video that was embedded in the article or other graphics) is attached hereto as

 Exhibit    M,   and   the   current   version      of   the   article   can   be   viewed   at

 https://www.washingtonpost.com/local/social-issues/picture-of-the-conflict-on-the-

 mall-comes-into-clearer-focus/2019/01/20/c078f092-1ceb-11e9-9145-

 3f74070bbdb9_story.html (last visited Aug. 9, 2019).

        327. The false and defamatory statements in the Seventh Article are about

 Nicholas, as evidenced by the fact that the Seventh Article references Nicholas by name.

        328. In addition to the individual statements constituting false and defamatory

 accusations against Nicholas that are detailed below, the Seventh Article, when viewed in

 context and including all statements, images, graphics, and video contained and linked to

 therein, conveyed a number of false and defamatory gists about Nicholas.

        329. The Seventh Article communicated the false and defamatory gist that

 Nicholas instigated a confrontation with Phillips and subsequently engaged in racist

 conduct.

        330. The Seventh Article communicated the false and defamatory gist that

 Nicholas assaulted and intimidated Phillips.

        331. The Seventh Article communicated the false and defamatory gist that

 Nicholas’ behavior violated the fundamental standards of his religious community.

        332. The Seventh Article communicated the false and defamatory gist that

 Nicholas’ behavior violated the policies of his school such that he should be expelled.

        333. The accusations in the Seventh Article conveyed statements of fact capable

 of being proven true or false, as evidenced in part by the Editor’s Note published by the



                                           - 82 -
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 83 of 95 - Page ID#:
                                     593


 Post with respect to the Seventh Article in which it admitted that other evidence disproved

 certain of its accusations against Nicholas.

        334. In its Seventh Article, the Post published or republished the following false

 and defamatory statements:

           (a)“The Israelites and students exchanged taunts, videos show. The Native

               Americans and Hebrew Israelites say some students shouted, ‘Build the

               wall!’”

           (b)“When a Native American elder intervened, singing and playing a prayer

               song, scores of students around him seem to mimic and mock him, a video

               posted Monday shows.”

           (c)“The Kentucky teens’ church apologized on Saturday, condemning the

               students’ actions.”

           (d)“‘When I took that drum and hit that first beat … it was a supplication to

               God,’ said Nathan Phillips, a member of the Omaha tribe and a Marine

               veteran. ‘Look at us, God, look at what is going on here; my America is being

               torn apart by racism, hatred, bigotry.’”

           (e)“While the groups argued, some students laughed and mocked them . . . .”

           (f) “‘They were sitting there, mocking me as I was trying to teach my brothers,

               so, yes, the attention turned to them,’ Israel told The Washington Post.”

           (g)“Phillips said he and his fellow Native American activists also had issues

               with the students throughout the day. ‘Before they got centered on the black

               Israelites, they would walk through and say things to each other, like, ‘Oh,

               the Indians in my state are drunks or thieves,’ the 64-year-old said.”

           (h)“Phillips said he heard students shout, ‘Go back to Africa!’”

                                            - 83 -
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 84 of 95 - Page ID#:
                                     594


            (i) “‘They were mocking my ancestors in a chant . . . .’ he said.”

            (j) “Jon Stegenga, a photojournalist who drove to Washington on Friday from

               South Carolina to cover the Indigenous Peoples March, recalled hearing

               students say ‘build the wall’ and ‘Trump 2020.’ He said it was about that

               time that Phillips intervened.”

            (k)“Most of the students moved out of his way, the video shows.               But

               Sandmann stayed still. Asked why he felt the need to walk into the group of

               students, Phillips said he was trying to reach the top of the memorial, where

               friends were standing. But Phillips also said he saw more than a teenage

               boy in front of him. He saw a long history of white oppression of Native

               Americans. ‘Why should I go around him?’ he asked. ‘I’m just thinking of

               500 years of genocide in this country, what your people have done. You

               don’t even see me as a human being.’”

            (l) “‘He [Phillips] was dealing with a lot of feelings, as he was being surrounded

               and not being shown respect,’ the photographer said.”

           (m)“School officials and the Catholic Diocese of Covington released a joint

              statement Saturday condemning and apologizing for the students’ actions.

              ‘The matter is being investigated and we will take appropriate action, up to

              and including expulsion,’ the statement said.”

        335. The First, Second, Third, Fourth, Fifth, Sixth, and Seventh Articles are

 collectively referred to herein as the “Articles.”




                                             - 84 -
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 85 of 95 - Page ID#:
                                     595


 Tweets

        336. On January 19, 2019, the Post also posted to its Twitter page and published

 to approximately 13 million followers its First Article with the following false and

 defamatory captions, all within a span of 14 minutes, and all within the same thread:

           (a)“In an interview with The Post, Omaha Tribe elder Nathan Phillips says he

               ‘felt like the spirit was talking through me’ as teens jeered and mocked him.”

           (b)“He was singing the American Indian Movement song of unity that serves

               as a ceremony to send the spirits home. ‘It was getting ugly, and I was

               thinking: ‘I’ve got to find myself an exit out of this situation and finish my

               song at the Lincoln Memorial.’”

           (c)“Phillips, who fought in the Vietnam War, says in an interview ‘I started

               going that way, and that guy in the hat stood in my way and we were at an

               impasse. He just blocked my way and wouldn’t allow me to retreat.’”

        337. These three tweets are collectively referred to herein as the “Tweets,” and

 true and correct archived copies (which do not include the video cover image from the

 Viral Video that was embedded in the tweets) are attached hereto as Exhibit N. The

 current      version       of      the       tweets       can      be       viewed        at

 https://twitter.com/washingtonpost/status/1086739479765938176?lang=en                  (last

 visited Aug. 9, 2019).

        338. The false and defamatory statements in the Tweets are about Nicholas, as

 evidenced by the fact that they feature Nicholas prominently by embedding the Viral

 Video, which has the cover image of Nicholas’ face.

        339. In addition to the false and defamatory accusations and gists of the First

 Article, the Tweets, when viewed in context and including all statements, images,

                                            - 85 -
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 86 of 95 - Page ID#:
                                     596


 graphics, and video contained and linked to therein, also independently communicated

 the false and defamatory accusations and gists that Nicholas engaged in racist conduct

 and that Nicholas assaulted Phillips.

        340. The accusations in the third tweet are statements of fact capable of being

 proven true or false, as evidenced in part by the purported deletion of the tweet and the

 Editor’s Note published by the Post and linked to the deletion of the tweet in which it

 admitted that other evidence disproved certain of its accusations against Nicholas.

        341. The Tweets, along with any other tweets that included or linked to the false

 and defamatory Articles identified herein, and the Articles are collectively referred to

 herein as the “False and Defamatory Accusations.”

        342. As the natural and foreseeable consequence of its actions, the Post knew and

 intended that its False and Defamatory Accusations would be republished by others,

 including media outlets and others on social media.

                           NICHOLAS IS A PRIVATE FIGURE

        343. Nicholas is a private figure for the purposes of this defamation action,

 having lived his entire life outside of the public eye.

        344. Prior to the January 18 incident, Nicholas had no notoriety of any kind in

 the community at large.

        345. Nicholas did not by any voluntary act involve himself in any particular and

 identifiable public controversy.

        346. Nicholas did not involve himself publicly to the extent that he either

 assumed a role of public prominence or was in a position to influence others or the

 outcome of any identifiable public controversy.

        347. Nicholas has never enjoyed regular and continuing access to the media.

                                             - 86 -
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 87 of 95 - Page ID#:
                                     597


        348. Nicholas made no public appearances prior to the initial false accusations

 against him arising from the January 18 incident.

        349. Following the January 18 incident and prior to the First, Second, Third,

 Fourth, and Fifth Articles and the Tweets, Nicholas issued no public statements and made

 no media appearances.

        350. Following the January 18 incident and prior to the Sixth and Seventh

 Articles, Nicholas issued only one public statement.

        351. Nicholas’ limited public statement was reasonable, proportionate, and in

 direct response to the false accusations against him and does not render Nicholas a

 limited purpose public figure with respect to the Sixth and Seventh Articles.

     THE POST PUBLISHED NEGLIGENTLY AND WITH ACTUAL MALICE

        352. The Post published its False and Defamatory Accusations negligently and

 with actual knowledge of falsity or a reckless disregard for the truth.

        353. As one of the world’s leading news outlets, the Post knew but ignored the

 importance of verifying damaging, and in this case, incendiary accusations against a

 minor child prior to publication.

        354. The negligence and actual malice of the Post is demonstrated by its utter

 and knowing disregard for the truth available in the complete video of the January 18

 incident which was available contemporaneously with the edited clip the Post chose

 because it appeared to support its biased narrative.

        355. The Post knew, or certainly could have discovered with a simple Google

 search, that Phillips has a history of activism, opposition to President Trump and his

 policies, and criminal activity such that it was not reasonable for the Post to publish

 Phillips’ statements without corroboration and additional investigation.

                                            - 87 -
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 88 of 95 - Page ID#:
                                     598


        356. The Post also knew, or should have known, that Phillips – a man who was

 in the Marines, who faced down law enforcement in riot gear, and who has admitted to

 committing assault – was not actually scared of a teenage boy who did nothing more than

 stand completely still. Instead, the Post should have investigated the possibility that

 Phillips was fabricating his description of the entire incident to get publicity and further

 his activist narrative.

        357. Phillips intended to express facts about how the January 18 incident

 occurred, but he intentionally misrepresented those purported facts in an attempt to stir

 up controversy.

        358. The Post knew, or should have known by reviewing contemporaneously

 available video, that Phillips’ account of the January 18 incident could not be truthful

 because Nicholas did not do anything that could possibly be described as jeering,

 taunting, blocking, or surrounding Phillips, although the Post republished Phillips’

 description as being factual and true.

        359. Indeed, Nicholas did not engage in any conduct whatsoever as he stood

 perfectly still, and therefore any other characterization of conduct on his part was

 necessarily a false statement of fact.

        360. The Post provided its readers only with the Viral Video, which the Post knew

 was selectively edited and highly misleading, and falsely represented to its readers that

 the Viral Video contained a complete picture of the January 18 incident.

        361. Instead of investigating and publishing the true story, the Post recklessly

 rushed to publish its False and Defamatory Accusations in order to advance its own

 political agenda against President Trump and possibly other agendas to be discovered in

 the course of this litigation.

                                            - 88 -
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 89 of 95 - Page ID#:
                                     599


        362. In doing so, the Post lifted the incident from social media and placed it in

 the mainstream media, giving its False and Defamatory Accusations credibility and

 permanence.

        363. The Post negligently published its False and Defamatory Accusations by

 departing from the reasonable standard of care employed by journalists, including those

 standards articulated by the Society of Professional Journalists’ Code of Ethics.

        364. The Post’s collective conduct demonstrates a purposeful avoidance of the

 truth and the publication of the False and Defamatory Accusations with actual knowledge

 of falsity following its review of the complete video evidence and Nicholas’ statement no

 later than January 20.

        365. The Post negligently and recklessly published its False and Defamatory

 Accusations by failing to conduct a reasonable investigation prior to publication.

        366. The Post’s failure to investigate is heightened where, as here, the January

 18 incident was not breaking news and involved a minor child.

        367. The Post negligently and recklessly published its False and Defamatory

 Accusations by failing to conduct a reasonable investigation by not having a credible or

 reliable source for its publications.

        368. The Post negligently and recklessly published its False and Defamatory

 Accusations by relying on unreliable and biased sources with questionable credibility.

        369. Indeed, the Post negligently and recklessly relied upon only Phillips and

 other Native Americans with a biased pre-disposition.

        370. Phillips, himself, is wholly unreliable and lacks credibility as shown in part

 by his false claim to have served in Vietnam while a member of the military, as a

 professional activist with a known bias against President Trump and his supporters, his

                                           - 89 -
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 90 of 95 - Page ID#:
                                     600


 documented history of making similar false accusations, his use of the January 18 incident

 to promote his own political and personal agenda, the contradictions in his story

 established in his interviews, and that the video evidence that totally refute his story.

        371. The Post published its False and Defamatory Accusations in continued

 reliance upon those it knew to have political and personal biases, including Chase Iron

 Eyes of the Lakota People Law Project who was, in effect, managing and/or representing

 Phillips, Jon Stegenga who had also attended the Indigenous Peoples March, Deb

 Haaland who is a politician with a demonstrable bias against President Trump, and the

 Black Hebrew Israelites whose lack of credibility is widely known.

        372. The Post had obvious reasons to doubt the veracity of its purported

 firsthand sources, including because they are manifestly biased and because the short

 video evidence on which the Post relied did not show Nicholas or the students swarming

 Phillips, uttering the chants or slurs they were accused of making, or blocking Phillips’

 egress.

        373. The Post further had reason to doubt the veracity of its social media sources,

 including Kaya Taitano and @2020fight. Kaya Taitano also had a known bias having been

 present to support the Indigenous Peoples March, and the @2020fight account bore all

 the hallmarks of being a fraudulent account with a political agenda, as later proven true.

        374. The Post consciously elected to ignore this contrary information in favor of

 its pre-conceived false narrative against President Trump and his supporters.

        375. The only category of individuals present at the January 18 incident that the

 Post chose not to rely upon were the CovCath students.

        376. The Post negligently and recklessly failed to consult publicly available

 information demonstrating its False and Defamatory Accusations to be false, including,

                                            - 90 -
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 91 of 95 - Page ID#:
                                     601


 without limitation, other video evidence available online demonstrating that Phillips

 specifically approached the students and specifically confronted Nicholas, and that

 Nicholas did not engage in swarming, surrounding, mocking, taunting, blocking, or

 otherwise physically intimidating Phillips or anyone else present.

        377. Not only was the Post aware that the snippets of video it reviewed did not

 support its False and Defamatory Accusations, but it was also aware that the video it

 reviewed was woefully incomplete, but the Post nonetheless published its accusations

 against Nicholas without any further investigation.

        378. The Post continued to publish its False and Defamatory Accusations with

 actual knowledge of falsity, having reviewed video evidence and statements of Nicholas

 Sandmann contradicting its False and Defamatory Accusations.

        379. The Post negligently and recklessly failed to seek information from other

 obvious sources who would have demonstrated its False and Defamatory Accusations to

 be false, including Nicholas, his classmates, and/or the chaperones present at the January

 18 incident.

        380. The Post negligently and recklessly published its False and Defamatory

 Accusations despite internal inconsistencies in Phillips’ claims as well as material

 differences in his statements to other outlets published January 19 and 20.

        381. The Post negligently and recklessly published its False and Defamatory

 Accusations in derogation of accepted principles of journalistic ethics, including by failing

 to use heightened sensitivity when dealing with juveniles.

        382. The Post negligently and recklessly published its False and Defamatory

 Accusations in derogation of accepted principles of journalistic ethics, including by failing

 to verify each before publication.

                                            - 91 -
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 92 of 95 - Page ID#:
                                     602


        383. The Post negligently and recklessly published its False and Defamatory

 Accusations in derogation of accepted principles of journalistic ethics, including by failing

 to take special care not to misrepresent or oversimplify its coverage, and by failing to

 provide any appropriate context to its False and Defamatory Accusations.

        384. The Post negligently and recklessly published its False and Defamatory

 Accusations in derogation of accepted principles of journalistic ethics, including by failing

 to avoid stereotyping.

        385. The Post negligently and recklessly published its False and Defamatory

 Accusations in derogation of accepted principles of journalistic ethics, including by failing

 to examine the way in which its own biases and agenda shaped its false reporting.

        386. The Post negligently and recklessly published its False and Defamatory

 Accusations in derogation of accepted principles of journalistic ethics, including by failing

 to treat Nicholas as a human being deserving of respect.

        387. The Post negligently and recklessly published its False and Defamatory

 Accusations in derogation of accepted principles of journalistic ethics, including by

 wrongfully placing the anti-Trump, anti-Catholic, and pro-life agenda over the harm its

 False and Defamatory Accusations caused to Nicholas.

        388. At the time of its initial reporting of and concerning Nicholas, the Post did

 not know Nicholas’ age and did not make any reasonable attempt to ascertain it despite

 the general knowledge that Nicholas was a high school student.

        389. Nicholas’ counsel propounded a demand for retraction upon the Post on

 February 14, a copy of which is attached hereto as Exhibit O.

        390. The Post’s actual malice is further evidenced by its failure to retract is False

 and Defamatory Accusations.

                                            - 92 -
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 93 of 95 - Page ID#:
                                     603


        391. The Post published its False and Defamatory Accusations with common law

 malice, including because it intended to harm Nicholas because he was a white, Catholic

 boy wearing a MAGA hat, and consciously ignored the threats of harm that it knew would

 inevitably ensue, in favor of its political agenda.

        392. The Post published its False and Defamatory Accusations with common law

 malice, demonstrated by its failure to retract its False and Defamatory Accusations

 despite the harm and danger it knew would be inflicted upon Nicholas.

        393. The Post published its False and Defamatory Accusations with common law

 malice, including because it callously ignored the consequences of its actions upon a

 minor child.

                                         DAMAGES

        394. The publication of the False and Defamatory Accusations directly and

 proximately caused substantial and permanent damage to Nicholas.

        395. As a direct and proximate result of the False and Defamatory Accusations,

 the Post created a false reputation for Nicholas, branding him as a racist and instigator of

 the January 18 incident.

        396. By imposing a false reputation on Nicholas, the False and Defamatory

 Accusations deprive Nicholas, a minor, of his right to create through his own acts and

 words his unique reputation as an adult and human being.

        397. The False and Defamatory Accusations are now forever a part of the

 historical Internet record and will haunt and taint Nicholas for the remainder of his

 natural life and impugn his reputation for generations to come – as accurately predicted

 by one of the Post’s readers.



                                             - 93 -
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 94 of 95 - Page ID#:
                                     604


        398. The False and Defamatory Accusations were republished by third-parties

 and members of the mainstream and social media mob of other bullies, which was

 reasonably foreseeable.

        399. The False and Defamatory Accusations against Nicholas are defamatory per

 se, as they are libelous on their face without resort to additional facts, and subjected

 Nicholas to public hatred, contempt, scorn, obloquy, and shame.

        400. As a direct and proximate result of the False and Defamatory Accusations,

 Nicholas suffered permanent, perpetual harm to his reputation.

        401. As a direct and proximate result of the False and Defamatory Accusations,

 Nicholas suffers and will continue to suffer severe emotional distress.

        402. As a direct and proximate result of the False and Defamatory Accusations,

 Nicholas sought and received medical treatment for emotional and mental distress at

 Cincinnati Children’s Hospital, and to date has incurred $438 in out-of-pocket medical

 expenses, with a probability of additional expenses being incurred in the future.

        403. As a direct and proximate result of the False and Defamatory Accusations,

 Nicholas is forced to live his life in a constant state of concern over his safety and the

 safety of his family.

        404. The Post published its False and Defamatory Accusations with actual malice

 and common law malice, thereby entitling Nicholas to an award of punitive damages.

        405. The Post’s conduct was outrageous and willful, demonstrating that entire

 want of care that raises a conscious indifference to consequences.

        406.   Nicholas is entitled to an award of punitive damages to punish the Post and

 to deter it from repeating such egregiously unlawful misconduct in the future.



                                           - 94 -
 
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-2 Filed: 08/23/19 Page: 95 of 95 - Page ID#:
                                     605


           WHEREFORE, Nicholas respectfully prays:

           (a)   That judgment be entered against the Post for substantial compensatory

 damages in an amount not less than Fifty Million Dollars ($50,000,000.00);

           (b)   That judgment be entered against the Post for punitive damages in an

 amount not less than Two Hundred Million Dollars ($200,000,000.00)

           (c)   That Nicholas recover his reasonable attorneys’ fees and expenses from the

 Post;

           (d)   Trial by jury on all issues so triable;

           (e)   That all costs of this action be taxed to Post; and

           (f)   That the Court grant all such other and further relief that the Court deems

     just and proper, including equitable relief.

           Respectfully submitted this 23rd day of August, 2019.



     L. LIN WOOD, P.C.                                      HEMMER DEFRANK WESSELS
                                                            PLLC
     /s/ L. Lin Wood
     L. Lin Wood (pro hac vice)                             /s/ Todd V. McMurtry
     lwood@linwoodlaw.com                                   Todd V. McMurtry
     Nicole Jennings Wade (pro hac vice)                    Kentucky Bar No. 82101
     nwade@linwoodlaw.com                                   tmcmurtry@hemmerlaw.com
     G. Taylor Wilson (pro hac vice)                        Kyle M. Winslow
     twilson@linwoodlaw.com                                 Kentucky Bar No. 95343
     Jonathan D. Grunberg (pro hac vice)                    kwinslow@hemmerlaw.com
     jgrunberg@linwoodlaw.com


     1180 W. Peachtree Street, Ste. 2040                    250 Grandview Drive, Ste. 500
     Atlanta, GA 30309                                      Ft. Mitchell, KY 41017
     Tel: 404-891-1402                                      Tel: 859-344-1188
     Fax: 404-506-9111                                      Fax: 859-578-3869

 Trial attorneys for Plaintiff



                                                - 95 -
 
